


Exhibit 10.17(a)


EXECUTION COPY

HECLA MINING COMPANY

RESTATED

RETIREMENT PLAN

(Effective as of January 1, 2008)







--------------------------------------------------------------------------------


HECLA MINING COMPANY

RESTATED
RETIREMENT PLAN

TABLE OF CONTENTS

 

 

 

 

 

Page

INTRODUCTION

1

 

 

 

ARTICLE I DEFINITIONS

2

 

A. Accrued Benefit

2

 

B. Actuarial Equivalent

2

 

C. Administrator

3

 

D. Annuity Starting Date

3

 

F. Average Compensation

3

 

G. Beneficiary

3

 

H. Code

3

 

I. Committee

3

 

J. Company

3

 

K. Compensation

4

 

L. Covered Compensation

5

 

M. Credited Service

5

 

N. Death Benefit

5

 

O. Early Retirement

5

 

P. Early Retirement Age

5

 

Q. Early Retirement Benefit

6

 

R. Early Retirement Date

6

 

S. Effective Date

6

 

T. Eligible Employee

6

 

U. Eligible Spouse

7

 

V. Employee

7

 

W. Employer

7

 

X. Enrolled Actuary

7

 

Y. Entry Date

7

 

Z. ERISA

8

 

AA. Fiscal Year

8

 

AB. Hour of Service

8

 

AC. Key Employee

9

 

AD. Leased Employee

10

 

AE. Non-Key Employee

10

 

AF. Normal Form

10

 

AG. Normal Retirement

11

 

AH. Normal Retirement Age

11

 

AI. Normal Retirement Benefit

11

 

AJ. Normal Retirement Date

11

 

AK. One-Year Break in Service

11

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

AL. Participant

11

 

AM. Plan

11

 

AN. Plan Year

12

 

AO. Social Security Retirement Age

12

 

AP. Social Security Taxable Wage Base

12

 

AQ. Spousal Consent

12

 

AR. Top-Heavy Plan

12

 

AS. Total Compensation

13

 

AT. Total Disability

15

 

AU. Trust

15

 

AV. Trustees

15

 

AW. Year of Service

15

 

AX. Modification of Top-Heavy Rules

15

 

AY. Phased Retirement Date

16

 

AZ. Phased Retirement Benefit

17

 

BA. Highly Compensated Employee

17

 

BB. Military Service

17

 

BC. Kennecott Companies

17

 

BD. Kennecott Employees

17

 

BE. Kennecott Defined Contribution Plan

17

 

BF. Kennecott Pension Plan

17

 

BG. Kennecott Pension Participants

18

 

BH. Retirement Credit Balance Benefits

18

 

BI. Termination of Employment

18

 

BJ. Distribution Calendar Year

18

 

BK. Date of Distribution

18

 

BL. Retroactive Annuity Starting Date

18

 

 

 

ARTICLE II ELIGIBILITY AND PARTICIPATION

18

 

A. Service Requirement

18

 

B. Eligibility Computation Period

19

 

C. Participation

19

 

D. Leaves of Absence

20

 

E. Suspended Participation

20

 

F. Inactive Participation

20

 

G. Reemployment After Retirement

21

 

 

 

ARTICLE III NORMAL RETIREMENT BENEFITS

21

 

A. Benefit Eligibility

21

 

B. Waiver of Employer Contributions

21

 

C. Annual Valuation

22

 

D. Normal Retirement Benefit

22

 

E. Minimum Benefit Requirements

25

 

F. Maximum Benefit for any Participant

26

 

G. Early Retirement Benefit

26

 

H. Delayed Retirement Benefit

27

 

I. Death Benefit

27

 

J. Disability Retirement Benefit

28

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

K. Eligible Spouse’s Survivor Benefits

28

 

L. Qualified Joint and Survivor Annuity

29

 

M. Deferred Vested Benefit

30

 

N. Distributions Prior to Early Retirement Age

31

 

O. Optional Form of Benefit

31

 

P. Time of Distribution

32

 

Q. Direct Rollover Distributions to an Eligible Retirement Plan

40

 

R. Determination of Accrued Benefit Fresh-Start Rules

41

 

S. Pension Enhancement Option

42

 

T. Early Retirement Window Benefit

44

 

U. Early Retirement Window Additional Benefit

45

 

V. Phased Retirement Benefit

46

 

W. Special Early Retirement Window Benefit

47

 

Z. Employer Contributions

50

 

 

 

ARTICLE IV RETIREMENT CREDIT BALANCE BENEFITS

51

 

A. Benefit Eligibility

51

 

B. Retirement Credit Balance Benefit

51

 

C. Qualified Joint and Survivor Annuity

52

 

D. Optional Form of Benefit

53

 

E. Death Benefit

54

 

F. Time of Distribution

54

 

G. Employer Contributions

55

 

 

 

ARTICLE V LIMITATIONS ON BENEFITS

55

 

A. General Limitations

55

 

 

 

ARTICLE VI VESTING OF EMPLOYER FUNDED BENEFITS

56

 

A. Vesting

56

 

B. Termination of Employment

58

 

C. Rehired Participants

58

 

 

 

ARTICLE VII LOANS TO PARTICIPANTS

58

 

 

 

ARTICLE VIII BENEFICIARIES

59

 

A. Designation

59

 

B. Absence of Valid Designation of Beneficiaries

59

 

 

 

ARTICLE IX PARTICIPANT’S CONTRIBUTIONS AND SPECIAL ACCOUNTS

59

 

 

ARTICLE X ESTABLISHMENT OF TRUST

59

 

A. Trust Agreement

59

 

B. Trust Agreement Part of Plan

60

 

 

 

ARTICLE XI PLAN FIDUCIARIES AND ADMINISTRATION

60

 

A. Named Fiduciaries

60

 

B. Fiduciary Standard

60

 

C. Multiple Duties and Advisors

61

 

D. Allocation and Delegation of Fiduciary Duties

61

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

E. Indemnification

61

 

F. Costs and Expenses

61

 

G. Authority to Amend and Terminate

62

 

H. Administrative Committee

62

 

I. Plan Administration

62

 

J. Claims Procedures

63

 

K. Agent for Legal Process

65

 

 

 

ARTICLE XII AMENDMENT AND TERMINATION

65

 

A. Amendment

65

 

B. Termination or Complete Discontinuance of Contributions

65

 

C. Nonreversion

66

 

D. Limitations on Benefits in the Event of Plan Termination

67

 

E. Termination After Change in Control

68

 

 

 

ARTICLE XIII MISCELLANEOUS

68

 

A. Limitation of Rights; Employment Relationship

68

 

B. Transfer of Assets of Employer; Transfer of Assets of Plan

69

 

C. Spendthrift Provision

69

 

D. Applicable Law, Severability

69

 

E. Incorporation of Trust Agreement Provisions

70

 

F. No Liability

70

 

G. Missing Persons

70

 

 

 

APPENDIX I

72

 

 

 

APPENDIX II

73

 

 

 

APPENDIX III

74

iv

--------------------------------------------------------------------------------


RESTATEMENT HISTORY

 

 

A.

Effective as of January 1, 1947, Hecla Mining Company adopted the Hecla Mining
Company Retirement Plan (the “Prior Plan”) and executed a Trust Agreement. As of
the original effective date of the Prior Plan, and subsequently the Plan, such
arrangements have been intended to have tax-qualified status under Sections
401(a) of the Internal Revenue Code, as amended (the “Code”), exempt from tax
under Section 501(a) of the Code, and to be subject to the applicable provisions
of the Employee Retirement Income Security Act of 1974, as amended, as well as
the applicable predecessor laws.

 

 

B.

Effective as of January 1, 1987, Hecla Mining Company amended and restated the
Prior Plan and the Trust Agreement established under the Prior Plan to provide
retirement entitlements for the exclusive benefit of its Eligible Employees and
their beneficiaries in accordance with the terms and conditions set forth in the
Plan.

 

 

C.

Effective as of July 1, 2001, Hecla Mining Company amended and restated the
Prior Plan and the Trust Agreement established under the Prior Plan to provide
retirement entitlements for the exclusive benefit of its Eligible Employees and
their beneficiaries in accordance with the terms and conditions set forth in the
Plan.

 

 

D.

Effective May 10, 2002, Hecla Mining Company amended and restated the Prior Plan
and the Trust Agreement established under the Prior Plan to provide retirement
entitlements for the exclusive benefit of its Eligible Employees and their
beneficiaries in accordance with the terms and conditions set forth in the Plan.

 

 

E.

Effective February 16, 2006, Hecla Mining Company amended and restated the Prior
Plan and the Trust Agreement established under the Prior Plan to provide
retirement entitlements for the exclusive benefit of its Eligible Employees and
their beneficiaries in accordance with the terms and conditions set forth in the
Plan.

 

 

F.

Effective as of January 1, 2008, Hecla Mining Company amended and restated the
Prior Plan and the Trust Agreement established under the Prior Plan to provide
retirement entitlements for the exclusive benefit of its Eligible Employees and
their beneficiaries in accordance with the terms and conditions set forth in the
Plan.

Notwithstanding the restatement of the Plan nor any provision of this Plan to
the contrary, no benefit accrued under the Prior Plan and protected under
Section 411(d)(6) of the Internal Revenue Code of 1986, as amended, and
regulations thereunder, shall be reduced or eliminated by this Plan.

v

--------------------------------------------------------------------------------


HECLA MINING COMPANY

RESTATED RETIREMENT PLAN

INTRODUCTION

This instrument constitutes the Hecla Mining Company Retirement Plan (the
“Plan”) established and maintained by Hecla Mining Company (the “Company”),
originally effective as of January 1, 1947. The Plan is intended to constitute a
tax-qualified defined benefit plan within the meaning of Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and is subject to the
applicable provisions of the Employee Retirement Income Security Act of 1974
(“ERISA”). The assets of the Plan are held in a tax-exempt trust established
under Section 501(a) of the Code (the “Trust”), the custody and disposition of
which are subject to the terms of a trust agreement executed by the Company as
of the Plan’s original effective date. Subsequent to the Plan’s original
effective date, the Plan has been amended and restated in its entirety effective
as of January 1, 1987, July 1, 2001, May 10, 2002, February 16, 2006, and most
recently as of December 3, 2007, with each such amendment and restatement of the
Plan in full compliance with the applicable legal requirements then in effect,
including, but not limited to, the requirements of Section 411(d)(6) of the Code
which prohibit the reduction or elimination of protected benefits (as defined
thereunder). Effective as of April 16, 2008, Hecla Admiralty Company, a wholly
owned subsidiary of the Company and “Employer” within the meaning of Paragraph W
of Article I hereof, acquired all of the outstanding shares of capital stock of
both the Kennecott Greens Creek Mining Company and the Kennecott Juneau Mining
Company (collectively “Kennecott Companies”), the employees of which (the
“Kennecott Employees”) participated in the Rio Tinto America, Inc. Investment
Partnership Plan, a tax-qualified defined contribution plan funded solely by the
Kennecott Companies (the “Kennecott Defined Contribution Plan”) and the Rio
Tinto America, Inc. Retirement Plan (the “Kennecott Pension Plan”). In
connection with the transaction, the Company amended the Plan effective as of
April 16, 2008, to add a cash balance feature as necessary to replicate the
benefits provided to the Kennecott Employees under the Kennecott Defined
Contribution Plan, which has resulted in the change of the Plan’s
classification, effective as of April 16, 2008, to that of a statutory hybrid
plan within the meaning of Section 411(a)(13) of the Code. Effective as of the
same date, the Company amended the provisions of the Plan governing the
calculation of the Normal Retirement Benefits in order to allow Kennecott
Employees who participated in the Kennecott Pension Plan as of the effective
date of the aforementioned transaction, to accrue a Normal Retirement Benefit
under this Plan calculated, in part, based upon the Kennecott Employees’ vested
and accrued benefit entitlement under the Kennecott Pension Plan. This Plan is
hereby restated in its entirety effective as of January 1, 2008, in order to
incorporate all amendments made to the Plan since the last restatement, and to
incorporate all recent regulatory changes as reflected in Internal Revenue
Service Notice 2007-94, including, but not limited to, the Pension Protection
Act of 2006, the final Treasury Regulations under Section 417 of the Code,
governing “retroactive annuity starting dates,” the final Treasury Regulations
under Section 415 of the Code, and the final Treasury Regulation under Section
401(a)(9) of the Code governing required minimum distributions.

--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS

 

 

 

A.

“Accrued Benefit” shall mean, effective as of April 16, 2008, with respect to
the Normal Retirement Benefits provided under Article III, that portion of a
Participant’s Normal Retirement Benefit which he has earned as of a
determination date based upon the benefit formula reflected under Article III,
which takes into account the Participant’s years of Credited Service through the
determination date. For purposes of the Retirement Credit Balance Benefit
provided under Article IV, Accrued Benefit shall mean the Participant’s
Retirement Credit Balance (as defined in Paragraph BH of this Article I) as of
any date. Accrued Benefits provided under the Plan shall be subject to the
minimum benefit requirements of Articles III and IV.

 

 

B.

“Actuarial Equivalent” shall mean a benefit, payable in a different form and/or
at a different time than a Participant’s Accrued Benefit, which shall be an
amount that is equal in value to the Participant’s Accrued Benefit by using
assumptions determined by an Enrolled Actuary as follows.

 

 

 

1.

For purposes of the Normal Retirement Benefits provided under Article III, the
preretirement assumptions to be used are: Interest at seven percent (7%) per
annum with mortality based on the UP-1984 (Uninsured Pensioners Unisex) table of
mortality with no setback. The post-retirement assumptions to be used for this
purpose are: Interest at seven percent (7%) per annum with mortality based on
the UP-1984 (Uninsured Pensioners-Unisex) table of mortality with no setback. In
determining whether this Plan is a Top-Heavy Plan as of a “determination date,”
the same assumptions as stated above shall be used to calculate the value of
each Participant’s Accrued Benefit as of such ‘determination date.’ If the
definition of ‘Actuarial Equivalent’ is amended, the value of a Participant’s
Accrued Benefit on or after the date of such amendment shall be the greater of:
(1) the Actuarial Equivalent of the Participant’s total Accrued Benefit computed
in accordance with the new definition, or (2) the Actuarial Equivalent of the
Participant’s Accrued Benefit determined as of the date of such amendment and
computed in accordance with the old definition.

 

 

 

 

2.

For purposes of the Retirement Credit Balance Benefits provided under Article
IV, effective as of April 16, 2008, the interest rate shall be equal to the
annual rate of change of the consumer price index plus three percent (3%), with
mortality based upon the UP-1984 (Uninsured Pensioners Unisex) table of
mortality with no setback. The foregoing assumptions are intended to comply with
the rate of return safe harbors reflected in IRS Notice 2007-6 and IRS Notice
96-8, in order to comply with the requirements of Sections 411 and 417 of the
Code. To the extent the assumptions reflected in this Subparagraph B-2 are
inconsistent with the foregoing regulatory guidance, the provisions of IRS
Notice 2007-6 and IRS Notice 96-8 shall govern and control.

2

--------------------------------------------------------------------------------


 

 

 

 

3.

For purposes of determining the Actuarial Equivalent of lump-sum payments made
on or after January 1, 2008, under Articles III and IV, the lump-sum payment
amount shall be calculated as the greater of: (a) the value determined using the
interest rate or rates which would be used, as of the first day of the Plan Year
that contains the Annuity Starting Date, by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of the Participant’s
benefits under the Plan, if the Plan had terminated on such date with
insufficient assets to provide benefits guaranteed by the Pension Benefit
guaranty Corporation on that date; and (b) the value determined based upon (i)
the Applicable Mortality Table under Section 417(e)(3)(B) of the Code, and (ii)
the Applicable Interest Rate under Section 417(e)(3) of the Code for the fifth
month immediately preceding the beginning of the Plan Year which includes the
date selected for payment of the benefit.

 

 

 

C.

“Administrator” shall mean the Plan Administrator as specified in Article XI.

 

 

D.

“Annuity Starting Date” shall mean the first day of the first period for which
an amount is payable as an annuity or, in the case of a benefit not payable in
the form of an annuity, the first day on which all events have occurred which
entitled the Participant to such benefit. In the case of a deferred annuity, the
Annuity Starting Date shall be the date on which the annuity payments are
scheduled to commence. The payment of any disability retirement benefit is to be
disregarded in determining the Annuity Starting Date.

 

 

E.

[RESERVED]

 

 

F.

“Average Compensation” shall mean the average of the Compensation for the
Participant’s three (3) consecutive years (36 months), selected from the last
ten (10) years, which produce the highest such average. The period of service
over which Compensation shall be considered when determining a Participant’s
Average Compensation shall begin with the date the Participant first performs an
Hour of Service for the Employer and end with his most recent date of
termination for benefit purposes.

 

 

 

In the event the period of employment is fewer than three (3) years, such lesser
period of service shall be used to determine Average Compensation.

 

 

G.

“Beneficiary” shall mean the person or persons (natural or otherwise) designated
by or for a Participant, entitled under this Plan to receive benefits after the
death of a Participant.

 

 

H.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

 

I.

“Committee” shall mean the administrative committee appointed and acting in
accordance with Article XI of this Plan.

 

 

J.

“Company” shall mean Hecla Mining Company, a Delaware corporation.

3

--------------------------------------------------------------------------------


 

 

 

K.

“Compensation” shall mean all compensation for the Plan Year paid or payable in
cash or in kind by the Employer for personal services and elective deferrals
with respect to employment with the Employer: (i) under a qualified cash or
deferred arrangement described in Section 401(k) of the Code; (ii) to a plan
qualified under Section 125 of the Code (iii) to a tax sheltered annuity
described in Section 403(b) of the Code; (iv) to a plan qualified under Section
402(h) of the Code; or (v) for limitation years beginning after December 31,
1997, to an elective contribution under Section 408(p)(2)(A)(i). However, in the
event that this Plan becomes a Top-Heavy Plan in a Plan Year beginning before
January 1, 1989, Compensation shall not include, with respect to any Employee,
in any Plan Year, any compensation in excess of $200,000. For Plan Years that
begin after December 31, 1988 but before January 1, 1994 (whether or not a
Top-Heavy Plan), Compensation shall not include, with respect to any Employee,
in any Plan Year (or such other applicable period specifically designated in the
Plan), any compensation in excess of $200,000 or such other amount established
subsequent to 1989 and prior to 1994 by the Secretary of the Treasury in
accordance with Section 401(a)(17) of the Code. For Plan Years beginning after
December 1, 1993, Compensation shall not include, with respect to any Employee
in any Plan Year (or such other applicable period specifically designated in the
Plan), any Compensation in excess of $150,000 or such other amount established
subsequent to 1993 by the Secretary of the Treasury in accordance with Section
401(a)(17) of the Code. In addition, effective for benefits accrued after
December 31, 1993 the amount of Compensation for any prior Plan Year that may be
taken into account in determining an Employee’s benefit accruing in the current
Plan Year, shall be limited to the applicable dollar limitation under Section
401(a)(17) of the Code for such prior period, except that for periods beginning
before the first day of the first Plan Year beginning after December 31, 1993,
the applicable dollar limitation shall be $150,000. For limitation years
beginning on and after January 1, 2001 for purposes of applying the limitations
described in Article V of the Plan, compensation paid or made available during
such limitation years shall include elective amounts that are not includible in
the gross income of the employee by reason of section 132(f)(4).

 

 

 

(a)

Increase in limit. The annual compensation of each Participant taken into
account in determining benefit accruals in any plan year beginning after
December 31, 2001, shall not exceed $200,000. Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period). For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, compensation for any prior determination period shall
be limited as provided in the preceding Paragraph.

 

 

 

 

(b)

Cost-of-living adjustment. The $200,000 limit on annual compensation in the
preceding Paragraph shall be adjusted for cost-f-living increases in accordance
with section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect
for a calendar year applies to annual compensation for the determination period
that begins with or within such calendar year. Effective as of January 1, 2008,
a Participant’s annual compensation shall not exceed $230,000. Effective as of
January 1, 2009, such limit shall be increased to $245,000.

4

--------------------------------------------------------------------------------


 

 

L.

“Covered Compensation” shall mean for any Plan Year, the average (without
indexing) of the Social Security Taxable Wage Base in effect for each calendar
year during the thirty-five (35) year period ending with the last day of the
calendar year in which the Participant attains (or will attain) Social Security
Retirement Age. No change in Covered Compensation shall decrease a Participant’s
Accrued Benefit under the Plan. In determining a Participant’s Covered
Compensation for a Plan Year, the Social Security Taxable Wage Base for the
current Plan Year and any subsequent Plan Year shall be assumed to be the same
as in effect for the Plan Year for which the determination is being made. A
Participant’s Covered Compensation for any Plan Year after the thirty-five (35)
year period is the Participant’s Covered Compensation for the Plan Year in which
the Participant attained Social Security Retirement Age. A Participant’s Covered
Compensation for a Plan Year before the thirty-five (35) year period is the
Social Security Taxable Wage Base in effect as of the beginning of the Plan
Year. A Participant’s Covered Compensation shall be automatically adjusted for
each Plan Year in accordance with these rules.

 

 

M.

“Credited Service” shall mean the total elapsed period of employment with the
Employer while the Employee is an Eligible Employee, calculated from the
Employee’s hire date to the date of his termination, subject to the break in
service rules of Article V. The number of years and whole months of Credited
Service shall be used to calculate the amount of any pension benefits to which
an Eligible Employee is entitled. Elapsed time of less than 15 days of service
shall be disregarded, and 15 or more days of service shall be counted as a whole
month of Credited Service. As of and after April 16, 2008, an Eligible
Employee’s Credited Service hereunder shall not include years of service with
the Kennecott Companies.

 

 

N.

“Death Benefit” shall mean a benefit payable in the event of the death of a
Participant prior to such Participant’s Normal Retirement Age or Termination of
Employment (as hereafter defined) as specified in Article III or, effective as
of April 16, 2008, Article IV.

 

 

O.

“Early Retirement” shall mean retirement on or after a Participant’s Early
Retirement Age. Effective as of April 16, 2008, a Participant that is entitled
to a Retirement Credit Balance Benefit under Article IV is not required to
attain their Early Retirement Age as a condition precedent to benefit
entitlement if the Participant has a Termination of Employment (as defined in
Paragraph BI of this Article I) with the Employer prior to the attainment of the
Participant’s Normal Retirement Date.

 

 

P.

“Early Retirement Age” shall mean the earliest of:


 

 

 

 

 

1.

The later of:

 

 

 

 

 

(a)

Age fifty-five (55), or

 

 

 

 

 

 

(b)

The age of the Participant upon completion of ten (10) Years of Service.

5

--------------------------------------------------------------------------------


 

 

 

 

 

2.

The later of:

 

 

 

 

 

(a)

Age sixty (60), or

 

 

 

 

 

 

(b)

The age of the Participant upon completion of thirty (30) Years of Service.

 

 

 

 

 

3.

The later of:

 

 

 

 

 

(a)

Age fifty-five (55), or

 

 

 

 

 

 

(b)

The age of the Participant upon completion of thirty (30) Years of Service if
the Participant was terminated by the Company by reason of reduction of the work
force.

 

 

 

Q.

“Early Retirement Benefit” shall mean a monthly benefit in the Normal Form as
determined pursuant to Article III of this Plan.

 

 

R.

“Early Retirement Date” shall mean a date prior to the Participant’s Normal
Retirement Date, which is the first day of any month coinciding with or
following a Participant’s termination of employment and after satisfaction of
the requirements for entitlement to an Early Retirement Benefit.

 

 

S.

“Effective Date” shall mean January 1, 1947, and January 1, 2008, in connection
with this recent restatement.

 

 

T.

“Eligible Employee” shall mean, effective as of April 16, 2008, any Employee,
except a person whose Compensation and conditions of employment are subject to
determination by collective bargaining, provided that retirement entitlements
have been a subject of good faith bargaining between the Employer and the
person’s lawful representative or bargaining agent.

 

 

 

1.

An Employee shall qualify as an Eligible Employee entitled to Normal Retirement
Benefits under Article III only if such Employee is employed by an Employer, as
well as those Kennecott Employees with vested and accrued benefits under the
Kennecott Pension Plan (as defined in Paragraph BF of this Article I) and
otherwise satisfies the applicable requirements of Article III. The foregoing
Employees shall not qualify as Eligible Employees for purposes of the Retirement
Credit Balance Benefits provided under Article IV.

 

 

 

 

2.

An Employee shall qualify as an Eligible Employee entitled to Retirement Credit
Balance Benefits under Article IV only if such Employee is employed by the
Kennecott Companies, was a participant in the Kennecott Defined Contribution
Plan and otherwise satisfies the applicable requirements of Article IV. The
foregoing Employees shall not qualify as Eligible Employees for purposes of the
Normal Retirement Benefits provided under Article III.

6

--------------------------------------------------------------------------------


 

 

 

U.

“Eligible Spouse” shall mean that spouse to whom a Participant is married during
the 12-month period ending on either the Annuity Starting Date or the date of
his death whichever occurs earlier. To the extent provided under a “qualified
domestic relations order” as described in Section 414(p) of the Code, the term
Eligible Spouse shall mean a former spouse in addition to or in place of the
Participant’s current spouse.

 

 

V.

“Employee” shall mean a person currently employed by the Employer, any portion
of whose income is subject to withholding of income tax and/or for whom Social
Security or railroad retirement contributions are made by the Employer, as well
as any other person qualifying as a common law employee of the Employer
“Employee” shall also include any Leased Employee deemed to be an Employee as
provided in Sections 414(n) or 414(o) of the Code.

 

 

W.

“Employer” shall mean the Company and any other corporation, partnership or sole
proprietorship which has adopted or hereafter adopts the Plan with the approval
of the Company. In addition, for purposes of determining an Employee’s Hours of
Service, the term “Employer” includes:

 

 

 

1.

Any corporation or trade or business which is or was a member of a controlled
group of corporations, a group of businesses under common control or an
affiliated service group (within the meaning of Section 414(b), (c), (m), and
(o) of the Code respectively) of which an Employer adopting the Plan is a
member, but only for such period as the corporation or trade or business and the
adopting Employer are or were considered members of the group;

 

 

 

 

2.

Any corporation or trade or business which is a predecessor employer, if this
Plan is a successor plan to the predecessor employer’s qualified plan;

 

 

 

 

3.

Any corporation or trade or business for which a Leased Employee performs
services, but only for such period as the Leased Employee performs such
services; and

 

 

 

 

4.

Any corporation or trade or business which has been acquired directly or
indirectly by the Company, provided that such corporation or trade or business
shall be treated as an Employer under this Play only during such Plan Years as
are designated by the Board of Directors of the Company, and only with respect
to those persons employed by such corporation or trade or business on the date
it was acquired by the Company.

 

 

 

X.

“Enrolled Actuary” shall mean a person enrolled by the Joint Board for the
Enrollment of Actuaries under ERISA who has been engaged by the Administrator to
prepare valuations, establish appropriate assumptions, and complete all required
actuarial reports.

 

 

Y.

“Entry Date” shall mean the date upon which an Eligible Employee first becomes a
Participant, which shall be the Effective Date or the first day of each month
thereafter.

7

--------------------------------------------------------------------------------


 

 

 

Z.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

 

AA.

“Fiscal Year” shall mean the accounting period used by the Company on the
Effective Date for federal income tax purposes, which currently is the twelve
(12) month period ending December 31st of each year.

 

 

AB.

“Hour of Service” shall mean each hour for which an Employee is:

 

 

 

1.

Directly or indirectly paid or entitled to payment by the Employer for the
performance of duties.

 

 

 

 

2.

Directly or indirectly paid or entitled to payment by the Employer on account of
a period of time during which no duties were performed (irrespective of whether
the employment relationship was terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, or leave of
absence authorized under Paragraph D of Article II. However, no more than 501
House of Service shall be credited under this Subparagraph 2 on account of any
single continuous period (except for hours credited due to salary continuation
or paid temporary disability leave) during which the Employee performs no duties
(whether or not such period occurs in a single computation period). Payments
made or due under a plan maintained by the Employer solely to comply with
applicable workers’ compensation, unemployment compensation, or disability
insurance law, or to reimburse an Employee for medical or medically-related
expenses shall not be considered as payments by the Employer for purposes of
this Subparagraph;

 

 

 

 

3.

Absent from work by reason of the pregnancy of the Employee, the birth of a
child of the Employee, the placement of a child with the Employee in connection
with the adoption of the child by the Employee, or the care of such child by the
Employee for a period immediately following birth or placement. No more than 501
Hours of Service shall be credited under this Subparagraph 3 by reason of any
one pregnancy or placement. Hours of Service credited under this Subparagraph 3
shall be credited solely for purposes of determining whether a One-Year Break in
Service has occurred in a computation period. All Hours of Service credited
under this Subparagraph 3 shall be credited only in the computation period in
which the absence from work begins if any of such Hours of Service are required
in that computation period to avoid a One-Year Break in Service. If none of the
Hours of Service credited under this Subparagraph 3 are required to avoid a
One-Year Break in Service in the computation period in which the absence begins,
then the Hours of Service will be credited to the next computation period. An
Employee will be credited with 8 Hours of Service for each day of absence
covered by this Subparagraph. Credit will be given pursuant to this Subparagraph
3 only after the Employee furnishes to the Administrator such timely information
as the Administrator may reasonably require to establish that the absence is for
a reason described in this Subparagraph;

8

--------------------------------------------------------------------------------


 

 

 

 

4.

Either awarded back pay or for which the Employer agrees to pay such back pay,
irrespective of mitigation of damages. An Hour of Service received under this
Subparagraph 4 shall be credited to that computation period for which the award
was granted. The same Hours of Service shall not be credited both under either
Subparagraph 1 or 2, as the case may be, and under this Subparagraph 4. Hours of
Service for which back pay is awarded or agreed to with respect to periods
described in Subparagraph 2 shall be subject to the limitations set forth in
that Subparagraph; or

 

 

 

 

5.

Temporary absence due to injuries arising out of and in the course of the
Company’s employ shall be recognized in computing benefits; provided, however,
that such temporary absence shall cease when the employee is physically capable
of returning to work for the Company. Solely for the purpose of computing
benefits, the period of absence shall be credited with earnings and hours of
service to the extent that would have been received if the employee had not been
injured. Only injuries causing an absence exceeding sixty (60) days or more
shall be recognized under the provisions of this Paragraph.

 

 

 

 

For purposes of Subparagraphs 2 and 4 of this Paragraph AB, and for purposes of
Subparagraph 1 in the case of an Employee for whom records of hours worked are
not required by applicable law to be kept, an Employee shall be credited with 95
Hours of Service for each semi-monthly pay period for which he would have been
required to be credited with an Hour of Service. Hours of Service shall be
credited to the applicable computation period in accordance with Department of
Labor Regulation Section 2530.200b-2(b) and (c).

 

 

AC.

“Key Employee” shall mean, with respect to Plan Years beginning prior to January
1, 2002, an Employee or former Employee and their Beneficiaries who, within the
meaning of Section 416(i) of the Code and the regulations thereunder, is or at
any time during the four preceding Plan Yeas has been:

 

 

 

1.

An officer of the Employer whose annual compensation exceeds 50% of the amount
in effect under Section 415(b)(1)(A) of the Code for any such Plan Year;

 

 

 

 

2.

One of the ten (10) Employees whose annual compensation from the Employer
exceeds the limitation in effect under Section 415(c)(1)(A) of the Code and who
owns or is considered as owning more than a one-half percent (1/2%) ownership
interest and one of the ten largest percentage ownership interests in the
Employer;

 

 

 

 

3.

A five percent (5%) owner of the Employer; or

 

 

 

 

4.

A one percent (1%) owner of the Employer having an annual compensation of more
than $150,000.

9

--------------------------------------------------------------------------------


 

 

 

 

For purposes of this definition, no more than fifty employees (or, if less than
fifty, either three employees or ten percent of all employees, whichever is
greater) shall be treated as officer. In addition, for purposes of determining
ownership percentages hereunder, the constructive ownership rules of Section 318
of the Code shall apply as provided by Section 416(i)(1)(B) of the Code. For
purposes of Subparagraph 2, if two Employees have the same interest in the
Employer, the Employee having greater annual compensation from the Employer
shall be treated as having a larger interest. For purposes of determining the
number of officers taken into account under Subparagraph AC-1 above, employees
described in Section 414(q)(8) of the Code shall be excluded. For purposes of
determining compensation for years beginning after 1988, Total Compensation
shall be used in addition to elective and salary-reduction contributions made by
any 401(k) plan of the Employer, a simplified employee pension plan, a cafeteria
plan, and a tax-sheltered annuity. Paragraph AR and Paragraph AX of this Article
I governs the determination of Top-Heavy Plan and Key Employees for Plan Years
beginning on and after January 1, 2002.

 

 

AD.

“Leased Employee” shall mean a person (other than an Employee) who has performed
services (i) under primary direction or control by the Employer, (ii) on a
substantially fulltime basis for a period of at least one (1) year, (iii) either
directly or indirectly for the Employer (or for the Employer and related persons
determined in accordance with Section 414(n)(6) of the Code), and (iv) pursuant
to a written or oral agreement between the Employer and any other person. For
purposes of this Plan, Leased Employees shall be treated as follows:

 

 

 

1.

Contributions and benefits provided to the Leased Employee by the person who has
entered into the agreement with the Employer, which are attributable to services
performed for the Employer, shall be treated as provided by the Employer.

 

 

 

 

2.

Service provided by the individual who becomes a Leased Employee to the person
who has entered into the agreement with the Employer, which are attributable to
services performed for the Employer, shall be treated as provided under this
Plan.

 

 

 

 

The term “Leased Employee” shall include a person described above who is covered
by a qualified money purchase pension plan of the other person who has entered
into the agreement with the Employer which provides (i) a Unintegrated employer
contribution rate of at least ten percent (10%) of compensation as defined in
Section 415(c)(3) of the Code including amounts contributed pursuant to a salary
reduction agreement which are excludable from his gross income under Sections
125, 402(e)(3), 402(h), and 403(b) of the Code, (ii) immediate participation,
and (iii) immediate and full vesting.

 

 

AE.

“Non-Key Employee” shall mean any Employee who is not a Key Employee.

 

 

AF.

“Normal Form” shall mean an annuity payable monthly for the life of the
Participant. The first monthly payment shall be made as of the first day of the
month coincident

10

--------------------------------------------------------------------------------


 

 

 

 

with or next following the Participant’s Normal Retirement Date with the last
payment as of the first day of the month in which the recipient’s death occurs.

 

 

AG.

“Normal Retirement” shall mean retirement on or after the Participant’s Normal
Retirement Age. In the case of a Participant who continues in the employ of the
Employer after reaching such Normal Retirement Age, ‘Normal Retirement’ shall
mean retirement on the delayed retirement date, which is the date of the
Participant’s actual termination of employment. When such Participant actually
retires, he shall then be entitled to a Delayed Retirement Benefit in accordance
with Article III. Notwithstanding the foregoing, if a Participant continues
employment, but not in ‘Section 203(a)(3)(B) service’ under Department of Labor
Regulation 29 CFR Section 2530.203-3, payment shall commence to the Participant
as if the Participant had terminated employment as of his Normal Retirement Age
and benefits will continue to accrue under the Plan. Effective as of April 16,
2008, a Participant that is entitled to a Retirement Credit Balance Benefit
under Article IV is not required to attain their Normal Retirement Age as a
condition precedent to benefit entitlement if the Participant has a Termination
of Employment (as defined in Paragraph BI of this Article I) with the Employer
prior to the Participant’s attainment of the Participant’s Normal Retirement
Age.

 

 

AH.

“Normal Retirement Age” shall mean the earlier of:

 

 

 

(1)

Age 60 if the Participant has not less than thirty (30) Years of Service with
the Company while covered under this Plan; or

 

 

 

 

(2)

Age 65.

 

 

 

AI.

“Normal Retirement Benefit” shall mean a monthly benefit in the Normal Form as
determined pursuant to Article III of this Plan.

 

 

AJ.

“Normal Retirement Date” shall mean the first day of the month coinciding with
or next following a Participant’s attainment of Normal Retirement Age.

 

 

AK.

“One-Year Break in Service” shall mean, with respect to any Employee, a
computation period during which the Employee is credited with 500 or fewer Hours
of Service. Except as provided in Paragraph B of Article II, the Plan Year shall
be the computation period.

 

 

AL.

“Participant” shall mean any Eligible Employee who has become a participant of
this Plan, in accordance with Article II of this Plan. Notwithstanding the
foregoing, effective as of April 16, 2008, an Eligible Employee hereunder shall
become a Participant solely with respect to either the Normal Retirement
Benefits provided under Article III or the Retirement Credit Balance Benefits
provided under Article IV, but shall not become a Participant for purposes of
the benefits provided under both Articles III and IV.

 

 

AM.

“Plan” shall mean the Hecla Mining Company Retirement Plan, as set forth herein,
and any amendments hereto. Effective as of April 16, 2008, the Plan is intended
to

11

--------------------------------------------------------------------------------


 

 

 

constitute a statutory hybrid plan within the meaning of Section 411(a)(13) of
the Code which, in part, provides benefits based upon the balance of a
Participant’s hypothetical account.

 

 

AN.

“Plan Year” shall mean the twelve (12) month period ending December 31st.

 

 

AO.

“Social Security Retirement Age” shall mean age sixty-five (65) for individuals
born before January 1, 1938, age sixty-six (66) for individuals born before
January 1, 1955 and age sixty-seven (67) for individuals born on or after
January 1, 1955.

 

 

AP.

“Social Security Taxable Wage Base” shall mean the contribution and benefit
limit in effect under Section 3121(a)(1) of the Code.

 

 

AQ.

“Spousal Consent” shall mean an Eligible Spouse’s written consent which
acknowledges the effect of the Participant’s election and is witnessed by a Plan
representative or a notary public. Once made, consent shall be irrevocable
unless the Participant changes his Beneficiary designation or revokes his
election to waive the qualified joint and survivor annuity or the qualified
pre-retirement survivor annuity, as applicable; upon such event, consent and
shall be deemed to be revoked. Notwithstanding the foregoing, Spousal Consent is
not required if the Participant establishes to the satisfaction of a Plan
representative that such written consent may not be obtained because there is no
Eligible Spouse or that the Eligible Spouse cannot be located. In addition, no
Spousal Consent is necessary if the Participant has been legally separated or
abandoned within the meaning of local law and the Participant provides the Plan
representative with a court order to that effect, so long as such court order
does not conflict with a qualified domestic relations order. If the Eligible
Spouse is legally incompetent to consent, the Eligible Spouse’s legal guardian
may consent on her behalf, even if the legal guardian is the Participant. If the
Eligible Spouse has consented to the designation of a trust as the Participant’s
Beneficiary, Spousal Consent is not required for the designation of or change in
trust beneficiaries.

 

 

AR.

“Top-Heavy Plan” shall mean, subject to Section AX of the Plan effective as of
January 1, 2002: (1) a plan in which, as of the “determination date,” the
aggregate of “accounts” of Key Employees exceeds sixty percent (60%) of the
aggregate of “accounts” of all employees under the plan; and (2) each plan which
is included in an “aggregation group” if such group is a top-heavy group, as
determined under Section 416(g)(2) of the Code. For purposes of this Paragraph:
(a) “determination date” means the last day of the immediately preceding Plan
Year or, in the case of the first Plan Year, the last day of such year. Where
two or more plans are aggregated, the plans will be aggregated by adding
together the results for each plan as of the determination dates for such plans
which fall in the same calendar year; (b) “accounts” means the sum of all
accounts maintained for the employee determined as of the most recent valuation
date occurring within the twelve-month period ending on the determination date
(or, in the case of a defined benefit plan, the present value of the cumulative
accrued benefits determined as of the valuation date used for computing plan
costs for minimum funding purposes), including distributions made with respect
to such employee under the plan during the five (5) year period ending on the

12

--------------------------------------------------------------------------------


 

 

 

 

 

“determination date,” but excluding, however, rollover contributions, the
account of a Non-Key Employee who was formerly a Key Employee, the account of an
individual who has not performed services for the Employer at any time during
the give (5) year period ending on the determination date, and further excluding
those amounts attributable to deductible employee contributions (as defined in
Section 72)(o)(5)(A) of the Code); and (c) “aggregation group” means (i) each
plan of the Employer in which a Key Employee participates, and each other plan
of the Employer which enables a plan in which a Key Employee participates to
meet the requirements of Section 401(a)(4) or Section 410 of the Code (including
a terminated plan maintained within the last five (5) year period ending on the
‘determination date”), and (ii) any other plan maintained by the Employer which
the Company elects to include within the group, provided the resulting group
satisfies Section 401(a)(4) and Section 410 of the Code. In determining the
cumulative accrued benefits of a defined benefit plan for purposes of this
Paragraph, the actuarial assumptions specified by the defined benefit plan for
this purpose shall be utilized. If differing actuarial assumptions are specified
for two or more defined benefit plans, then the actuarial assumptions for the
defined benefit plan including the largest number of employees in the first year
any defined benefit plan is included within the aggregation group shall be
utilized. Solely for the purpose of determining if the Plan, or any other plan
in a required aggregation group of which this Plan is a part, is a Top Heavy
Plan, the accrued benefit of an Employee other than a Key Employee shall be
determined (a) under the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Employer, or (b) if there is no such
method, as if such benefit accrued not more rapidly than the slowest accrual
rate permitted under the fractional accrual rate of Section 411(b)(1)(C) of the
Code.

 

 

AS.

“Total Compensation” shall mean all amounts paid or made available to an
Employee which are treated as compensation under Treasury Regulation Section
1.415-2(d)(2), and are not excluded from compensation under Treasury Regulation
Section 1.415-2(d)(3).

 

 

 

1.

Items Includable as Compensation. For purposes of applying the limitations of
Section 415 of the Code, the term “compensation” includes:

 

 

 

 

 

(a)

The Participant’s wages, salaries, fees for professional services and other
amounts received for personal services actually rendered in the course of
employment with an Employer maintaining the Plan (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, reimbursements, and expense allowances).

 

 

 

 

 

 

(b)

In the case of a Participant who is an employee within the meaning of Section
401(c)(1) of the code and the regulations thereunder, the Participant’s earned
income (as described in Section 401(c)(2) of the code and the regulations
thereunder).

13

--------------------------------------------------------------------------------


 

 

 

 

 

 

(c)

For purposes of subsections (a) and (b) of this Subparagraph, earned income from
sources outside the United States (as defined in Section 911(b) of the Code,
whether or not excludable from gross income under Section 911 of the Code).

 

 

 

 

 

 

(d)

Amounts described in Sections 104(a)(3), 105(a) and 105(h) of the Code, but only
to the extent that these amounts are includable in the gross income of the
employee.

 

 

 

 

 

 

(e)

Amounts paid or reimbursed by the Employer for moving expenses incurred by an
employee, but only to the extent that these amounts are not deductible by the
employee under Section 217 of the Code.

 

 

 

 

 

 

(f)

The value of a non-qualified stock option granted to an employee by the
Employer, but only to the extent that the value of the option is includable in
the gross income of the employee for the taxable year in which granted.

 

 

 

 

 

 

(g)

The amount includable in the gross income of an employee upon making the
election described in Section 83(b) of the Code.

 

 

 

 

 

2.

Items Not Includable as Compensation. The term “compensation” does not include
items such as:

 

 

 

 

 

(a)

Contributions made by the Employer to a plan of deferred compensation to the
extent that, before the application of the Code Section 415 limitations to that
plan, the contributions are not includable in the gross income of the employee
for the taxable year in which contributed. In addition, Employer contributions
made on behalf of an employee to a simplified employee pension described in
Section 408(k) of the code are not considered as compensation for the taxable
year in which contributed to the extent such contributions are deductible by the
employee under Section 219(b)(7) of the Code. Additionally, any distributions
from a plan of deferred compensation are not considered as compensation for Code
Section 415 purposes, regardless of whether such amounts are includable in the
gross income of the employee when distributed. However, any amounts received by
an employee pursuant to an unfunded non-qualified plan may be considered as
compensation for Code Section 415 purposes in the year such amounts are
includable in the gross income of the employee.

 

 

 

 

 

 

(b)

Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture under
Section 83 of the Code and the regulations thereunder.

 

 

 

 

 

 

(c)

Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option.

14

--------------------------------------------------------------------------------


 

 

 

 

 

 

(d)

Other amounts which receive special tax benefits, such as premiums for group
term life insurance (but only to the extent that the premiums are not includable
in the gross income of the employee), or contributions made by an Employer
(whether or not under a salary reduction agreement) toward the purchase of an
annuity contract described in Section 403(b) of the Code (whether or not the
contributions are excludable from the gross income of the employee).

 

 

 

 

 

 

 

Except as otherwise provided in this Plan, Total Compensation shall be
determined on the basis of the Plan Year.

 

 

 

 

AT.

“Total Disability” shall mean total and permanent disability determined by a
medical examiner of the Company’s choice.

 

 

AU.

“Trust” shall mean the trust established pursuant to Article X of this Plan.

 

 

AV.

“Trustees” shall mean the trustee or trustees of the Trust established pursuant
to this Plan.

 

 

AW.

“Year of Service” shall mean a computation period during which an Employee is
credited with not less than 1,000 Hours of Service with the Employer. Except as
provided in Paragraph B of this Article II, the Plan Year shall be the
computation period.

 

 

AX.

“Modification of Top-Heavy Rules” shall apply for purposes of determining
whether the Plan is a top-heavy plan under section 416(g) of the Code for Plan
Years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of section 416(g) of the Code for such years.

 

 

 

1.

The term “Key Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $150,000 (effective as of January 1, 2008, as increased to $160,000
effective January 1, 2009), as adjusted under Section 416(i)(1) of the Code for
subsequent Plan Years, a 5-percent owner of the employer, or a 1-percent owner
of the employer having annual compensation of more than $150,000. For this
purpose, annual compensation means “415 Compensation” as reflected in
Subparagraph AX-4. The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

 

 

 

 

2.

The following shall apply for purposes of determining the present values of
accrued benefits and the amounts of account balances of employees as of the
determination date.

 

 

 

 

 

(a)

Distributions during year ending on the determination date. The present values
of accrued benefits and the amounts of account balances

15

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any Plan
aggregated with the Plan under Section 416(g)(2) of the Code during the 1-year
period ending on the determination date. The preceding sentence shall also apply
with distributions under a termination plan which, had it not been terminated,
would have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than separation from
service, death, or disability, this provision shall be applied by submitting
“5-year period” for “1-year period”.

 

 

 

 

 

 

(b)

Employees not performing services during year ending on the determination date.
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

 

 

 

 

3.

For purposes of satisfying the minimum benefit requirement of Section 416(c)(1)
of the Code and the Plan, in determining years of service with the employer, any
service with the employer shall be disregarded to the extent that such services
occurs during a Plan Year when the Plan benefits (within the meaning of Section
410(b) of the Code) no key employee or former key employee.

 

 

 

 

4.

For purposes of this Paragraph AX, “415 Compensation” shall mean all amounts
paid or made available by the Employer to a Participant in a Plan Year that
would constitute Compensation if paid to a Participant by the Employer.
Effective as of January 1, 2008, 415 Compensation shall include any Compensation
paid by the later of (a) 2 ½ months after a Participant’s severance from the
service of the Employer, or (b) by the end of the Plan Year that includes the
date of the Participant’s severance from employment if: (i) the payment is
regular compensation for services during the Participant’s regular working hours
or outside of those hours, and would have been paid to the Participant prior to
the severance from employment had the Participant remained employed (such as
overtime or shift differential), (ii) payment is for unused accrued sick,
vacation or other leave, but only if the Participant would have been able to use
the leave had they remained employed, and (iii) payment received from an
unfunded nonqualified deferred compensation plan, if such payment would have
been made at the same time the Participant severed from employment had they
remained employed. Except as provided herein, 415 Compensation shall not include
severance pay or similar post-severance payments. This definition shall comply
with the Treasury Regulations issued under Section 415(c) of the Code effective
as of January 1, 2008, and shall be interpreted and construed in accordance
therewith.

 

 

 

AY.

“Phased Retirement Date” shall mean the first day of the month coinciding with
or next following a Participant’s election of Phased Retirement Benefits.

16

--------------------------------------------------------------------------------


 

 

 

AZ.

“Phased Retirement Benefit” shall mean a monthly benefit in the Normal Form as
determined pursuant to Article III of this Plan.

 

 

BA.

“Highly Compensated Employee” means an Employee who, during the Plan Year or
during the preceding 12-month period:

 

 

 

(a)

is more than 5% owner of the Employer (applying the constructive ownership rules
of Section 318 of the Code,

 

 

 

 

(b)

has Compensation in excess of $80,000 (as adjusted by the Commissioner of
Internal Revenue for the relevant year);

 

 

 

 

If the Employee satisfies the definition in clause (b), in the Plan Year but
does not satisfy clause (b) during the preceding 12-month period and does not
satisfy clause (a) in either period the Employee is a Highly Compensated
Employee only if he is one of the 100 most highly compensated Employees for the
Plan Year.

 

 

 

For purposes of this Section BA, “Compensation” means Compensation as defined in
Section K of this Article I.

 

 

 

The term “Highly Compensated Employee” also includes any former Employee who
separated from Service (or has a deemed Separation from Service, as determined
under Treasury regulations) prior to the Plan Year, performs no Service for the
Employer during the Plan Year, and was a Highly Compensated Employee either for
the separation year or any Plan Year ending on or after his 55th birthday.

 

 

BB.

“Military Service” Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service will be provided in accordance with Section
414(u) of the Code.

 

 

BC.

“Kennecott Companies” shall mean the Kennecott Greens Creek Mining Company and
the Kennecott Juneau Mining Company. Effective as of and after April 16, 2008,
Eligible Employees of the Kennecott Companies shall be eligible to participate
in the Plan solely with respect to the either the Normal Retirement Benefits
provided under Article III or the Retirement Credit Balance Benefits provided
under Article IV.

 

 

BD.

“Kennecott Employees” shall mean employees of the Kennecott Companies prior to,
as of and after April 16, 2008.

 

 

BE.

“Kennecott Defined Contribution Plan” means the Rio Tinto America, Inc.
Investment Partnership Plan, a tax-qualified defined contribution plan, within
the meaning of Section 401(a) of the Code, and subject to the requirements of
ERISA.

 

 

BF.

“Kennecott Pension Plan” means the Rio Tinto America, Inc. Retirement Plan, a
tax-qualified defined benefit plan, within the meaning of Section 401(a) of the
Code, and subject to the requirements of ERISA.

17

--------------------------------------------------------------------------------


 

 

BG.

“Kennecott Pension Participants” shall mean Eligible Employees of the Kennecott
Companies with vested and accrued benefit entitlement under the Kennecott
Pension Plan; provided, however, such term shall not include Kennecott Employees
who elected, as of September 30, 2007, to cease benefit accrual under the
Kennecott Pension Plan and to commence participation in the Kennecott Defined
Contribution Plan as of October 1, 2007.

 

 

BH.

“Retirement Credit Balance Benefits“ shall mean a Participant’s Accrued Benefit
as determined under Article IV.

 

 

BI.

“Termination of Employment“ shall mean a Participant’s separation from service
of the Employer by reason of his resignation, retirement, discharge, disability
or death.

 

 

BJ.

“Distribution Calendar Year” A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date (within
the meaning of Paragraph P of Article III.) For distributions beginning after
the Participant’s death, the first Distribution Calendar Year is the calendar
year in which distributions are required to begin pursuant to Paragraph P-10 of
Article III.

 

 

BK.

“Date of Distribution” shall mean the date the Participant’s benefit under the
Plan commences based upon the Participant’s (with Spousal Consent, if
applicable) election of a Retroactive Annuity Starting Date as provided in
Paragraph X of Article III.

 

 

BL.

“Retroactive Annuity Starting Date” A benefit commencement date (which
constitutes an annuity starting date within the meaning of Section 417(f) of the
Code) affirmatively elected by the Participant that occurs on or before the date
on which the Administrator provides the written explanation of the Qualified
Joint and Survivor Annuity as required by Paragraph X of Article III, in
accordance with Section 417(a)(3) of the Code.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

An Eligible Employee shall become a Participant of the Plan in accordance with
the following requirements; provided, however, that an Eligible Employee who is
employed on the Effective Date shall become a Participant of the Plan on that
date; and provided further, that an Eligible Employee who was a Participant of
the Plan prior to the effective date of this amendment shall continue to be a
Participant of the Plan under the terms and conditions set forth herein:

 

 

 

A.

Service Requirement

 

 

 

1.

Each Eligible Employee who has completed one (1) Year of Service as an Eligible
Employee shall become a Participant of the Plan as of the Entry Date coincident
with or next following the last day of the Eligibility Computation Period during
which such period of service is completed.

18

--------------------------------------------------------------------------------


 

 

 

 

 

Effective January 1, 1995, each Eligible Employee who has completed one (1) Year
of Service shall become a Participant of the Plan as of the Entry Date
coincident with or next following the last day of the Eligibility Computation
Period during which such period of service is completed.

 

 

 

 

2.

An Eligible Employee who satisfies the service requirements of Subparagraph 1
but who is not an Eligible Employee on the Entry Date shall become a Participant
of the Plan immediately upon again becoming an Eligible Employee.

 

 

 

 

3.

Effective as of April 16, 2008, each person employed by the Kennecott Companies
as of April 15, 2008, and who participated in the Kennecott Defined Contribution
Plan or the Kennecott Pension Plan as of such date, shall become a Participant
in the Plan on April 16, 2008. Each Eligible Employee hired by the Kennecott
Companies as of and after April 16, 2008, who has completed one (1) Year of
Service as an Eligible Employee shall become a Participant of the Plan as of the
Entry Date coincident with or next following the last day of the Eligibility
Computation Period during which such period of service is completed.

 

 

 

B.

Eligibility Computation Period

 

 

 

 

For purposes of Article II, the initial Eligibility Computation Period shall be
the twelve (12) consecutive month period commencing with the date on which an
Employee first performs an Hour of Service for the Employer. Subsequent
Eligibility Computation Periods will be the Plan Year, commencing with the Plan
Year which includes the first anniversary of the date the Employee first
performs an Hour of Service.

 

 

 

C.

Participation

 

 

 

 

Participation in the Plan continues until a Participant terminates by Early
Retirement, Normal Retirement, by delayed retirement, by reason of Total
Disability, death or Termination of Employment with the Employer and has a
One-Year Break in Service. An Employee whose participation in the Plan has
terminated shall become a Participant again on the date he again becomes an
Eligible Employee and completes the service requirement of Paragraph IIA.
Effective as of April 16, 2008, an Employee of the Kennecott Companies whose
participation in the Plan has terminated shall become a Participant again on the
date he is rehired and otherwise satisfies the requirements of Paragraph IIA-3.
An Employee whose participation in the Plan has terminated but who has not
received all benefits under the Plan shall be a ‘former Participant.’ For the
purpose of establishing a One-Year Break in Service hereunder, the applicable
computation period shall be the Eligibility Computation Period as defined in
Paragraph B of Article II hereof.

19

--------------------------------------------------------------------------------


 

 

D.

Leaves of Absence

 

 

 

A Participant’s employment is not considered terminated for purposes of the Plan
while he is on leave of absence with the consent of the Employer, provided that
he returns to the employ of the Employer at the expiration of such leave. Leaves
of absence shall mean leaves granted by the Employer, in accordance with written
rules uniformly applied to all Employees, for reasons of health or public
service or for reasons determined by the Employer to be in its best interests. A
Participant’s employment shall also not be deemed to have terminated while he is
a member of the Armed Forces of the United States, provided that he returns to
the employment of the Employer within ninety (90) days (or such longer period as
may be prescribed by law) from the date he first became entitled to his
discharge. Participants who do not return to the employ of the Employer within
sixty (60) days following the end of the leave of absence, or within the
required time in case of service with the Armed Forces, shall be deemed to have
terminated their employment as of the date when their leaves of absence began,
unless such failure to return was the result of Early Retirement, Normal
Retirement, delayed retirement, Total Disability or death.

 

 

E.

Suspended Participation

 

 

 

A Participant who ceases to be an Eligible Employee, but who has not separated
from the service of the Employer, shall become a suspended Participant. During
the period of suspension, no amounts which are based on his Compensation or
Total Compensation from and after the date of suspension shall be used to
determine his Accrued Benefit under Article III. However, the Participant shall
continue to vest in his Accrued Benefit, and he shall be entitled to benefits in
accordance with the other provisions of the Plan while he is a suspended
Participant. Notwithstanding the foregoing, effective as of April 16, 2008, a
Participant’s Retirement Credit Balance Benefits entitlement under Article IV
shall continue to be credited with interest, pursuant to the assumptions set
forth in Paragraph B-2 of Article I, during the Participant’s period of
suspension.

 

 

F.

Inactive Participation

 

 

 

A Participant who has fewer than 1,000 Hours of Service in any Plan Year, but
who is not separated from the service of the Employer, shall be an inactive
Participant for such Plan Year. No amounts which are based on his Compensation
or Total Compensation shall be used to determine his Accrued Benefit for such
Plan Year. Provided, however, effective as of April 16, 2008, a Participant’s
Retirement Credit Balance Benefits entitlement under Article IV shall continue
to be credited with interest, pursuant to the assumptions set forth in Paragraph
B-2 of Article I, during the Participant’s period of inactive participation.

20

--------------------------------------------------------------------------------


 

 

G.

Reemployment After Retirement

 

 

 

If a Participant is reemployed by the Employer in “Section 203(a)(3)(B) service”
after commencing benefit payments, the Participant’s payments will be suspended
and benefits will continue to accrue as described in Subparagraph D-1 of Article
III and Subparagraph B of Article IV. Benefit payments will recommence as of the
Participant’s delayed retirement date and will be determined as provided in
Paragraph H of Article III, and Paragraph B of Article IV. The employer shall
adopt written procedures relating to this Paragraph G which comply with
Department of Labor Regulation 29 CFR Section 2530.203-3; these written
procedures shall be provided to Participants by personal delivery or first class
mail during the first payroll period in which the Plan withholds payments or the
first calendar month that his benefits are suspended. The preceding suspension
provisions shall not apply to a Participant during the first twenty-four (24)
months following the Participant’s Phased Retirement Date for purposes of
Article III.

ARTICLE III
NORMAL RETIREMENT BENEFITS

 

 

A.

Benefit Eligibility

 

 

 

Effective as of April 16, 2008, the Normal Retirement Benefits described in this
Article III shall apply solely with respect to: (1) Eligible Employees who are
employed by an Employer and who are Participants in the Plan as of April 16,
2008; (2) Eligible Employees who are employed by an Employer other than the
Kennecott Companies after April 16, 2008; and (3) Eligible Employees of the
Kennecott Companies who participated in the Kennecott Pension Plan prior to
April 16, 2008. An Eligible Employee employed by the Kennecott Companies as of
and after April 16, 2008, who was not formerly a participant in the Kennecott
Pension Plan with vested and accrued retirement benefits thereunder, shall not
be eligible to receive any benefit to which this Article III applies.
Notwithstanding the foregoing, Kennecott Employees with vested and accrued
benefits under the Kennecott Pension Plan who elected, as of September 30, 2007,
to cease benefit accrual under the Kennecott Pension Plan and to commence
participation in the Kennecott Defined Contribution Plan as of October 1, 2007,
shall not be eligible to receive a Normal Retirement Benefit as provided under
this Article III. Instead, such Kennecott Employees shall be eligible to receive
solely those Retirement Credit Balance Benefits under Article IV.

 

 

B.

Waiver of Employer Contributions

 

 

 

Notwithstanding anything herein to the contrary, contributions by an Employer
may be waived in whole or in part in any Plan Year during which a substantial
business hardship has been sustained, as determined in writing by the Secretary
of the Treasury pursuant to Section 412(d) of the Code.

21

--------------------------------------------------------------------------------


 

 

 

 

C.

Annual Valuation

 

 

 

 

 

As soon as practical after the end of each Plan Year or after the removal or
resignation of the Trustee, the Trustee shall determine the fair market value of
the Trust Fund as of the close of the Plan Year (or the close of the shorter
period ending with such resignation or removal), using procedures in accordance
with generally accepted accounting principles.

 

 

 

 

D.

Normal Retirement Benefit

 

 

 

 

 

1.(a)

Subject to the Annual Overall Disparity provisions of Subparagraph D-3(a) and to
the provisions of Paragraphs E and F of this Article III, each Participant who
is not an Employee on or after July 1, 2000, upon attainment of his Normal
Retirement Age, shall be entitled to receive a Normal Retirement Benefit equal
to one-twelfth (1/12) of the sum of (a)(i) and (ii):

 

 

 

 

 

 

(i)

1.0% (subject to Subparagraph D-3 below) of such Participant’s Average
Compensation multiplied by the number of years of Credited Service, plus

 

 

 

 

 

 

(ii)

0.50% (subject to Subparagraph D-3 below) of such Participant’s Excess
Compensation multiplied by the number of years of Credited Service.

 

 

 

 

 

(b)

Subject to the Annual Overall Disparity provisions of Subparagraph D-3(a) and to
the provisions of Paragraphs E and F of this Article III, each Participant who
is an Employee on or after July 1, 2000, upon attainment of his Normal
Retirement Age, shall be entitled to receive a Normal Retirement Benefit equal
to one-twelfth (1/12) of the sum of (b)(i) and (ii):

 

 

 

 

 

 

(i)

1.0% (subject to Subparagraph D-3 below) of such Participant’s Average
Compensation multiplied by the number of years of Credited Service, plus

 

 

 

 

 

 

(ii)

0.75% (subject to Subparagraph D-3 below) of such Participant’s Excess
Compensation multiplied by the number of years of Credited Service.

 

 

 

 

 

 

The number of years of Credited Service taken into account for any Participant
under Subparagraph D-1(a)(ii) and D-1(b)(ii) above shall not exceed such
Participant’s Cumulative Disparity Limit as determined under Subparagraph D-3(b)
of this Article III.

 

 

 

 

 

For purposes of this Paragraph D, “Excess Compensation” shall mean for any Plan
Year the amount by which a Participant’s Average Compensation exceeds the
Participant’s Covered Compensation for such Plan Year.

22

--------------------------------------------------------------------------------


 

 

 

 

2.

For any Participant whose Average Compensation is sufficient to generate a
retirement benefit, said retirement benefit shall be not less than a minimum of
$13.33 per month.

 

 

 

 

3.

Notwithstanding any other provision of this Plan to the contrary, if the
Employer also maintains or maintained another qualified plan that provides for,
or provided for, permitted disparity, the following provisions shall apply:

 

 

 

 

 

(a)

Annual Overall Disparity. In any Plan Year beginning after December 31, 1988, in
which any Participant accrues a benefit under this Plan, and under another
qualified plan of the Employer (including a simplified employee pension plan as
defined in Section 408(k) of the Code), that provides for permitted disparity
(or imputes disparity) under Section 401(1) of the Code and the regulations
thereunder, the benefit of all Participants under this Plan shall be equal to
the base benefit percentage, as entered into the benefit formula in Subparagraph
D-1(a) of this Article III, multiplied by the Participant’s Average
Compensation. In the event that this Subparagraph D-3(a) is applicable, this
Plan shall have a Fresh-Start Date on the last day of the Plan Year preceding
the Plan Year in which this Subparagraph is first applied. Further, if in any
subsequent Plant Year this Plan no longer benefits any Participant who also
benefits under another qualified plan of the Employer (including a simplified
employee pension plan as defined in Section 408(k) of the Code), that provides
for permitted disparity (or imputes disparity) under Section 401(1) of the Code
and the regulations thereunder, this Plan shall have a Fresh-Start Date on the
last day of the Plan Year preceding the Plan Year in which this Subparagraph is
no longer applicable.

 

 

 

 

 

(b)

Cumulative Disparity Limit. If a Participant of this Plan:

 

 

 

 

 

 

(i)

has benefited under one or more defined benefit plans of the Employer for a Plan
Year beginning after December 31, 1991;

 

 

 

 

 

 

(ii)

currently benefits or has ever benefited under one or more other qualified plans
of the Employer (including a simplified employee pension plan as defined in
Section 408(k) of the Code) that provide for, or provided for, permitted
disparity; and

 

 

 

 

 

 

(iii)

the number of years, when aggregated, in which such Participant benefits under
all such plans using a formula that takes into account such permitted disparity
exceeds thirty-five (35), then:

 

 

 

 

 

 

 

The Participant’s benefit accrued under this Plan shall be restricted and
limited to such Participant’s Cumulative Disparity Limit which shall be equal to
thirty-five (35) less the number of years during which such Participant earned a
year of credited service under one or more qualified plans ever maintained by
the Employer (including a simplified employee pension plan as defined in Section
408(k) of the Code), other than years for which a Participant earned a year of

23

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Credited Service under this Plan. For purposes of determining the Participant’s
Cumulative Disparity Limit, all years ending in the same calendar year are
treated as the same year. If the Participant’s Cumulative Disparity Limit is
less than the period of years specified in Subparagraph D-1(b) of this Article
III, then for years after the Participant reaches the Cumulative Disparity Limit
and through the end of the period specified in Subparagraph D-1, the
Participant’s benefit shall be equal to the excess benefit percentage, or, if
less, the highest percentage permitted under the 133-1/3 percent accrual rule of
Section 411(b)(1)(B) of the Code, if applicable, multiplied by the Participant’s
Average Compensation.

 

 

 

 

 

4.

Notwithstanding any provision of this Paragraph D to the contrary, if a
Participant is entitled to a Minimum Annual Retirement Benefit pursuant to
Paragraph E of this Article III, the Participant’s Normal Retirement Benefit
shall be the greater of the benefit otherwise provided by this Paragraph D or
the Minimum Annual Retirement Benefit.

 

 

 

 

 

5.

Benefits paid under this Subparagraph D shall be adjusted by the percentages and
subject to the limitations set forth in Appendix I, as the Participants
identified in that Appendix are shown from time to time.

 

 

 

 

 

6.

For purposes of determining the Normal Retirement Benefit of an Employee who
becomes a Participant in the Plan as of and after April 16, 2008, who formerly
participated in the Kennecott Pension Plan as of April 16, 2008, such
Participant’s monthly Normal Retirement Benefit under this Paragraph D shall be
adjusted by the sum of (a)(i) plus (a)(ii) below, minus the sum of (b)(i) plus
(b)(ii) below.

 

 

 

 

 

 

(a)(i)

1% of the Kennecott Pension Participant’s Average Monthly Final Earnings under
the Plan multiplied by the Kennecott Pension Participant’s years of benefit
service with the Kennecott Companies.

 

 

 

 

 

 

(ii)

1-2/3% of the Kennecott Pension Participant’s Average Monthly Final Earnings
under the Plan in excess of the Participant’s Monthly Covered Compensation,
multiplied by the Kennecott Pension Participant’s years of benefit service at
the Kennecott Companies.

 

 

 

 

 

 

(b)(i)

1% of the Kennecott Pension Participant’s Average Monthly Final Earnings under
the Kennecott Pension Plan not in excess of the Participant’s Monthly Covered
Compensation, multiplied by the Kennecott Pension Participant’s years of benefit
service at the Kennecott Companies.

 

 

 

 

 

 

(ii)

1-2/3% of the Kennecott Pension Participant’s Average Monthly Final Earnings
under the Kennecott Pension Plan in excess of the Participant’s Monthly Covered
Compensation, multiplied by the Kennecott Pension Participant’s years of benefit
service at the Kennecott Companies.

24

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

For purposes of Subparagraphs 6(a)(i), 6(a)(ii), 6(b)(i) and 6(b)(ii), the terms
‘Average Monthly Final Earnings’ and ‘Monthly Covered Compensation’ shall mean
as defined under the Kennecott Pension Plan, the applicable provisions of which
are reflected in Appendix III hereto. To the extent the formula reflected in
Subparagraph D-6(b) is inconsistent with the provisions of the Kennecott Pension
Plan as reflected in Appendix III, the provisions of Appendix III shall govern
and control, solely for the purpose of this Subparagraph D-6(b).

 

 

 

 

 

E.

Minimum Benefit Requirements

 

 

 

 

 

 

1.

Notwithstanding any provision of this Plan to the contrary, in any Plan Year in
which the Plan is a Top-Heavy Plan, each Non-Key Employee who is a Participant
shall accrue a Minimum Annual Retirement Benefit which shall be equal to the
lesser of: (a) two percent (2%) of the Participant’s Average Annual Compensation
multiplied by Years of Minimum Benefit Service, or (b) twenty percent (20%) of
the Participant’s Average Annual Compensation.

 

 

 

 

 

 

2.

Notwithstanding any provision of this Paragraph E to the contrary, in any Plan
Year in which this Plan is a Top-Heavy Plan, each Non-Key Employee Participant
who is also covered by a defined contribution plan of the Employer shall accrue
a Minimum Annual Retirement Benefit as provided by this Plan.

 

 

 

 

 

 

3.

For purposes of this Paragraph E, the term:

 

 

 

 

 

 

 

(a)

“Minimum Annual Retirement Benefit” shall mean a benefit payable annually in the
form of a single life annuity (with no ancillary benefits) beginning at the
Normal Retirement Age.

 

 

 

 

 

 

 

(b)

“Average Annual Compensation” shall mean the average of the Total Compensation
for the Participant’s five (5) consecutive years which produce the highest such
average. In the event a Participant has been such for fewer than five (5) years,
such lesser period of participating service shall be 35 used to determine
Average Annual Compensation. Except to the extent otherwise provided in the
Plan, a year shall not be included for purposes of determining Average Annual
Compensation if:

 

 

 

 

 

 

 

 

(i)

Such year is not included in a Year of Service;

 

 

 

 

 

 

 

 

(ii)

Such year ends with or within a Plan Year beginning before January 1, 1984; or

 

 

 

 

 

 

 

 

(iii)

Such year begins after the close of the last year in which the Plan was a
Top-Heavy Plan.

25

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(c)

“Years of Minimum Benefit Service” shall mean Years of Service, but excluding:

 

 

 

 

 

 

 

 

(i)

Years of Service prior to January 1, 1984;

 

 

 

 

 

 

 

 

(ii)

Years of Service in which the Plan is not a Top-Heavy Plan; and

 

 

 

 

 

 

 

 

(iii)

Years of Service in excess of ten (10) years.

 

 

 

 

 

F.

Maximum Benefit for any Participant

 

 

 

 

 

 

The amount of a Participant’s Normal Retirement Benefit shall be subject to the
limitations of Section 415 of the Code as described under Article V of this
Plan.

 

 

 

 

 

G.

Early Retirement Benefit

 

 

 

 

 

 

1.

Each Participant, upon Early Retirement, shall be entitled to receive an Early
Retirement Benefit which shall be equal to his Accrued Benefit reduced by
one-half percent (1/2%) for each month his Early Retirement Date precedes his
Normal Retirement Date. Said benefit shall commence as of the first day of the
month coincident with or next following the Participant’s Early Retirement Date.

 

 

 

 

 

 

2.

Early Retirement with Thirty (30) Years of Service. A Participant, or former
Participant who has terminated with vested benefits, who has not less than
thirty (30) Years of Service with the Company may retire on the first day of any
month following his sixtieth (60) birthday. In such case, no actuarial reduction
will be applied to the pension to be received. In addition, a former Participant
who has not less than thirty (30) Years of Service and has attained the age of
fifty-five (55), but who has not attained the age of sixty (60) and who has been
terminated by the Company by reason of reduction of the work force, may retire
on the first day of any moth following his termination on pension (1) to
commence on the first day of the month following his sixtieth (60th) birthday in
the amount accrued to him on the date of his actual retirement, or (2) to
commence at this option on the first day of any month after his termination by
the Company by reason of a reduction of work force and before this sixtieth
(60th) birthday, but the amount of his pension shall be reduced by one-half
(1/2) of one percent (1%) for each month which the date payments commence
precedes age sixty (60). For purposes of this Subparagraph G-2, Years of Service
while covered under the Lucky Friday Pension Plan shall be included.

26

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, if a Participant’s retirement benefit commences
at or prior to age sixty (60) with actuarial reduction from age sixty (60) under
the terms of this Subparagraph, the percentage under Subparagraph D-1(a) of this
Article III shall be increased as follows:


 

 

 

 

 

Benefit Commencement Age

 

Social Security Retirement Age

 

 

 

 

 

66

 

67

 

 

 

 

 

60

 

   .025%

 

   .050%

59

 

.020

 

.045

 

 

 

 

 

Benefit Commencement Age

 

Social Security Retirement Age

 

 

 

 

 

 

 

66

 

67

 

 

 

 

 

58

 

.015

 

.040

57

 

.010

 

.035

56

 

.005

 

.036

55

 

.006

 

.034


 

 

H.

Delayed Retirement Benefit

 

 

 

If a Participant continues to be employed (or is reemployed by the Employer)
after attaining Normal Retirement Age in “section 203(a)(3)(B) service” under
Department of Labor Regulation 29 CFR Section 2530.203-3, payments shall not
commence (or, in the case of reemployment, shall be suspended) until the
Participant’s delayed retirement date. Such Participant, upon Normal Retirement
on a delayed retirement date, shall be entitled to receive a Delayed Retirement
Benefit which shall be the Normal Retirement Benefit based on years of Credited
Service and Average Compensation through the Participant’s actual retirement
date. The Plan shall give notice to such Participant as required under
Department of Labor Regulation 29 CFR Section 2530.203-3(b)(4) no later than the
end of the first calendar month or payroll period in which the Plan delays the
commencement of payments (or suspends payments due to reemployment).
Notwithstanding the foregoing, if a Participant continues to be employed (or is
reemployed by the Employer) after attaining Early Retirement Age. Benefits will
accrue while such Participant remains employed as described in Article III and
the amount of the payments will be recalculated each year as of the last day of
the Plan Year to reflect those additional benefits. The increase in the
Participant’s Accrued Benefit will be offset by the Actuarial Equivalent of the
benefits received during the Plan Year. This Section III – H shall not apply to
a Participant who has elected a Phased Retirement Date.

 

 

I.

Death Benefit

 

 

 

In the event of the death of vested Participant prior to such Participant’s
Normal Retirement Age or Annuity Starting Date, such Participant’s Beneficiary
shall be entitled to receive a Death Benefit payable pursuant to the provisions
of Paragraph K of this Article III.

27

--------------------------------------------------------------------------------


 

 

 

J.

Disability Retirement Benefit

 

 

 

 

A Participant who has ten (10) Years of Service and who, while in the employ of
the Company and covered under this Plan prior to his Normal Retirement Date, is
found to be totally and permanently disabled by a medical examiner of the
Company’s choice, and whose disability is not covered by any Worker’s
Compensation Act or Occupational Disease Law, shall be retired on the first of
any month following the date he was determined to be totally disabled and be
entitled to a monthly pension allowance equal to that pension he would receive
for normal retirement based upon his service to his disability retirement date.
In the event a Participant is totally and permanently disabled prior to
completing the aforenoted ten (10) Years of Service, then, for purposes of
accumulating the required ten (10) Years of Service described in this Paragraph
J, time during which an Employee or former Employee is receiving benefits under
a Hecla Mining Company non-occupational disability plan, insurance or related
plan for permanent disability, or workmen’s compensation plan paid for by the
Company, shall be taken into account for the purposes of computing Years of
Service up to a total of ten (10) years, but not for the purposes of computing
any accrued benefits payable.

 

 

 

 

An Employee will not be entitled to disability benefits under this Paragraph if
the Total Disability resulted form his having been engaged in a criminal
enterprise or from habitual drunkenness or addiction to narcotics or was from a
self-inflicted injury or resulted from service in the Armed Forces after the
effective date of the Plan or for which the employee receives a military
pension. Provided also that if the Participant should recover so as to be able
to return to the service of the Company, the pension provided by the Paragraph
shall be suspended. If any such pensioner is restored at any age to active
service as an Employee, his disability pension shall cease and his participant
in the Plan shall be renewed.

 

 

 

 

The Company shall have the right, prior to his Normal Retirement Date, to
require any participant receiving a monthly disability pension allowance
pursuant to this Paragraph to be examined by a physician of the Company’s choice
not more often than once in each calendar year to determine if he continues to
be disabled, as a condition to his continuing to receive the disability pension
allowance prior to his Normal Retirement Date. If the Company determines, at any
time prior to his Normal Retirement Date, than any such Participant is not
disabled, his disability pension allowance shall cease.

 

 

 

K.

Eligible Spouse’s Survivor Benefits

 

 

 

 

1.

If a Participant dies on or after his Annuity Start Date with respect to such
benefit, effective as of December 12, 2002, the Participant’s Eligible Spouse,
if any, shall receive:

28

--------------------------------------------------------------------------------


 

 

 

 

 

 

(a)

A benefit in the form of a qualified joint and survivor annuity as set forth in
Paragraph L of this Article III, and

 

 

 

 

 

 

(b)

If the deceased Participant’s Annuity Start Date was prior to July 1, 1986, a
monthly benefit payable for thirty-six (36) consecutive months equal to the
lesser of $75.00 and the monthly retirement benefit the Participant was
receiving from the Plan immediately prior to his death.

 

 

 

 

 

2.

If a vested Participant dies before his Annuity Starting Date with respect to
such benefit, the Participant’s Eligible Spouse, if any, shall receive the
portion of the Participant’s Accrued Benefit which is not being distributed in
the form of a qualified joint and survivor annuity as a qualified pre-retirement
survivor annuity unless otherwise elected as provided below. A “qualified
pre-retirement survivor annuity” means an immediate survivor annuity for the
life of the Eligible Spouse. Payments to the Participant’s Eligible Spouse under
such annuity shall be the same as the amounts which would be payable as a
survivor annuity under a qualified joint and survivor annuity (or the Actuarial
Equivalent thereof) if:

 

 

 

 

 

 

(a)

In the case of a Participant who dies after the earliest date on which he could
elect to commence benefits under the Plan, such Participant had retired with an
immediate qualified joint and survivor annuity on the day before his death. The
qualified pre-retirement survivor annuity shall be calculated as of the
Participant’s death.

 

 

 

 

 

 

(b)

In the case of a Participant who dies on or before the earliest date on which he
could elect to commence benefits under the Plan, such Participant: had (i)
separated form service on the earlier of actual separation of service or the
date of death, (ii) survived until the earliest date on which he could elect to
commence benefits under the Plan, (iii) retired with a benefit in the form of an
immediate qualified joint and survivor annuity at that time, and (iv) dies on
the day thereafter. The qualified pre-retirement survivor annuity shall be
calculated as of the earliest date on which the Participant could elect to
commence benefits.

 

 

 

 

 

3.

If a vested Participant dies before his Annuity Starting Date while in the
active employ of the Company, the Participant’s Eligible Spouse, if any, shall
receive a monthly benefit of one-half (1/2) of the Participant’s monthly Accrued
Benefit as of the date of his death.

 

 

 

 

L.

Qualified Joint and Survivor Annuity

 

 

 

 

 

Unless the Participant elects otherwise as provided in Subparagraph L-2 below,
the Committee shall direct the Trustee to distribute on behalf of a vested
Participant a benefit in the form of a qualified joint and survivor annuity for
all distributions to the Participant.

29

--------------------------------------------------------------------------------


 

 

 

 

1.

The term “qualified joint and survivor annuity” means an immediate annuity for
the life of the Participant if he does not have an Eligible Spouse or, if he has
an Eligible Spouse, an annuity which is the Actuarial Equivalent of the Normal
Form for the life of the Participant with a survivor annuity for the life of his
Eligible Spouse. The survivor annuity percentage shall be fifty percent (50%) of
the amount of the annuity payable during the joint lives of the Participant and
his Eligible Spouse.

 

 

 

 

2.

Notwithstanding the foregoing, a Participant may elect to waive the qualified
joint and survivor annuity and thereby receive an alternate form of distribution
asset forth in Paragraph N of this Article III. Such waiver must be made within
the one hundred and eighty (180) day period (ninety (90) day period prior to
January 1, 2008) ending on the Participants Annuity Starting Date with respect
to such benefit. A Participant may subsequently revoke an election to waive a
qualified joint and survivor annuity and elect again to waive the qualified
joint and survivor annuity at any time and any number of times prior to such
Annuity Starting Date. All such elections and revocations shall be in writing.
Any election to waive a qualified joint and survivor annuity (1) must specify
the alternate form of distribution elected, (2) must be accompanied by the
designation of a specific nonspouse beneficiary (including any class of
beneficiaries or any contingent beneficiaries) who will receive the benefit upon
the Participant’s death, if applicable, and (3) must be accompanied by a Spousal
Consent, to the extent required under Paragraph AQ of Article I.

 

 

 

 

3.

Such designation of a joint and survivor annuity or exercise of the election to
waive the joint and survivor annuity made before retirement shall become
effective on the date of retirement. Any designation, change in designation or
election to waive the joint and survivor annuity made after retirement shall
become effective two (2) years after the date of such change of designation or
election provided that both the Participant and his spouse must be alive at the
end of the two (2) year period (unless (i) the Participant died from accidental
causes, (ii) failure to give effect to the election or revocation would deprive
the survivor of a survivor annuity and (iii) the election or revocation was made
before the accident occurred). No designation of survivor pension amount, change
in designation of survivor pension amount or election to take without survivor
benefits shall affect any pensions payable prior to the date such respective
exercise becomes effective. If the spouse dies after the Participant’s
retirement, the Participant shall have no right to designate another, change the
pension amount, or elect to waive the joint and survivor annuity.

 

 

 

M.

Deferred Vested Benefit

 

 

 

 

1.

A Participant who ceases to be an Employee for reasons other than death, Total
Disability or retirement shall be entitled to a deferred vested benefit,
commencing as of his Normal Retirement Date, which shall be equal to his Accrued
Benefit at termination of employment multiplied by his vested percentage
determined pursuant to Article VI.

30

--------------------------------------------------------------------------------


 

 

 

 

 

2.

A Participant eligible for a termination benefit who ceased to be an Employee
after satisfying the service requirements for an Early Retirement Benefit but
before satisfying the age requirement for such Early Retirement Benefit shall be
entitled upon satisfaction of the age requirement to elect to commence to
receive his deferred vested benefit. The amount paid pursuant to this
Subparagraph M-3 shall be the Actuarial Equivalent of the deferred vested
benefit he would have received at his Normal Retirement Date.

 

 

 

 

N.

Distributions Prior to Early Retirement Age

 

 

 

 

 

Distributions prior to Early Retirement Age are not allowed except for payment
of disability benefits, lump-sum payments of under $3,500, Early Retirement
Window Benefit payments, or Early Retirement Window Additional Benefit payments.

 

 

 

 

O.

Optional Form of Benefit

 

 

 

 

 

1.

Effective for distributions made after December 31, 1992, a Participant or
Beneficiary who is entitled to receive an Eligible Rollover Distribution may
direct the Committee to pay all or a portion of such distribution directly to an
Eligible Retirement Plan, in lieu of paying such amount to the Participant or
Beneficiary, pursuant to Paragraph Q of this Article III. Except as provided in
Paragraph L, a Participant may elect to receive his retirement benefits in any
forms described in Subparagraph O(2) of this Article III, provided that
distributions may be made only over one of the following periods (or a
combination thereof):

 

 

 

 

 

 

(a)

The life of the Participant;

 

 

 

 

 

 

(b)

The life of the Participant and his Beneficiary;

 

 

 

 

 

 

(c)

A period certain not extending beyond the life expectancy of the Participant; or

 

 

 

 

 

 

(d)

a period certain not extending beyond the joint and last survivor expectancy of
the Participant and his designated Beneficiary.

 

 

 

 

 

 

 

An election to receive a Plan distribution under any method set forth in this
Paragraph O for an Annuity Starting Date which occurs on or after the
Participant’s Normal Retirement Age shall apply to all subsequent distributions
mad eon behalf of the Participant. The form of benefit selected shall be the
Actuarial Equivalent of the Normal Form of benefit.

 

 

 

 

 

2.

Optional forms of benefits are as follows, each of which shall be the Actuarial
Equivalent of the Normal Form:

 

 

 

 

 

 

(a)

An annuity payable over the life of the Participant.

31

--------------------------------------------------------------------------------


 

 

 

 

 

 

(b)

A joint and survivor annuity payable over the life of the Participant with a
continuation of 100%, 66 2/3% or 50% of the benefit to the spouse of the
Participant upon the death of the Participant.

 

 

 

 

 

 

(c)

A joint and survivor annuity with pop-up payable over the life of the
Participant with a continuation of 100%, 66 2/3% or 50% of the benefit to the
spouse of the Participant upon the death of the Participant. If the
Participant’s spouse predeceases the Participant, the benefit payable to the
Participant shall revert to its original amount as if the joint and survivor
option had not been elected.

 

 

 

 

 

3.

If the Participant’s Eligible Spouse is not the designated beneficiary, the
method of distribution selected must assure that at least fifty percent (50%) of
the present value of the amount available for distribution is paid within the
Participant’s life expectancy; and payments under such distribution method shall
comply with Treasury Regulation Section 1.401(a)(9)-2 Q&A-6(b).

 

 

 

 

 

4.

Notwithstanding anything to the contrary in this Article III, if a Participant
ceases to be an Employee for any reason and the Actuarial Equivalent present
value of his vested Accrued Benefit derived from Employer and Employee
contributions (including rollovers) is equal to or less than $3,500 on the date
distributions commence, the Committee shall pay as soon as practicable to the
Participant or his Beneficiary, as the case may be, the Actuarial Equivalent
present value of his vested Accrued Benefit in a lump-sum. No distribution may
be made under the preceding sentence after the Participant’s Annuity Starting
Date unless the Participant and his Eligible Spouse consent thereto in a manner
which is comparable to the Spousal Consent requirements in Paragraph AQ of
Article I. A Participant who has no vested right in his Accrued Benefit shall be
deemed to have received a distribution of his entire vested Accrued Benefit as
of the date he terminated participation in the Plan. The Actuarial Equivalent of
lump-sum payments shall be determined in accordance with Subparagraph B-3 of
Article I.

 

 

 

 

 

5.

If any monthly annuity benefit payable under the Plan is $10 or less, the Plan
may make benefit payments in less frequent intervals of one (1) year or less.

 

 

 

 

 

6.

A Participant who is entitled to receive an Early Retirement Window Additional
Benefit may elect to receive the Actuarial Equivalent present value of such
benefit in a lump-sum.

 

 

 

 

P.

Time of Distribution

 

 

 

 

 

1.

The Committee must provide the Participant with a “general notice of
distribution” no less than thirty (30) and no more than one hundred and eighty
(180) days (ninety (90) days prior to January 1, 2008) before the Participant’s
Annuity Starting Date. Such notice must be in writing and must set forth the
following information: (i) an explanation of the eligibility requirements for,

32

--------------------------------------------------------------------------------


 

 

 

 

 

 

the material features of, and the relative values of the alternate forms of
benefits available under Paragraphs L and O of this Article III, and (ii) the
Participant’s right to defer receipt of a Plan distribution under Subparagraphs
P-3 and P-4 of this Article III. This general notice also shall include (a) the
terms and conditions of a qualified joint and survivor annuity; (b) the
Participant’s right to make, and the effect of, an election to waive the
qualified joint and survivor annuity; (c) the rights of the Participant’s
Eligible Spouse; and (d) the right to make, and the effect of, a revocation of
an election to waive a qualified joint and survivor annuity. Such notice shall
be given to the Participant in person, by mailing, by posting, or by placing it
in an Employer publication which is distributed in such a manner as to be
reasonable available to such Participant. If the notice is to be posted, it
shall be posted at the location within the Participant’s principal place of
employment which is customarily used for employer notices to employees with
regard to labor-management relation matters. Notice under this Paragraph P is
not required if the present value of the Participant’s vested Accrued Benefit is
less than or equal to $3,500.

 

 

 

 

 

2.

Upon receipt of the general notice of distribution, a Participant may consent in
writing to receive a distribution of his vested Accrued Benefit to be
distributed at the time and in the manner set forth in this Article III. The
Participant’s consent to receive such distribution prior to his Normal
Retirement Age must be accompanied by the written consent of the Participant’s
Eligible Spouse, if married, which is comparable to the Spousal Consent
requirements in Paragraph AQ of Article I, unless the distribution is to be made
in the form of a joint and survivor annuity. Notwithstanding anything contained
herein to the contrary, as provided in Paragraph X of this Article III, a
Participant (with Spousal Consent, if applicable) may elect a Retroactive
Annuity Starting Date, in which case the issuance of the written explanation
described in Paragraph P of this Article III shall be provided as required in
Paragraph X.

 

 

 

 

 

3.

Subject to the maximum deferral requirements of Subparagraphs P-5 and P-6 of
this Article III, a Participant may elect to defer receipt of a Plan
distribution, provided that such election is in writing, describes the form of
benefit payment, indicates the date the distribution is to commence, and is
signed by the Participant. To the extent not inconsistent with Subparagraph P-4
below, in the event that the Participant does not elect to defer receipt of his
distribution, payment of a Participant’s Accrued Benefit shall be gin not later
than the 60th day after the latest of the close of the Plan Year in which:

 

 

 

 

 

 

(a)

The Participant attains the earlier of age sixty-five (65) or Normal Retirement
Age;

 

 

 

 

 

 

(b)

Occurs the tenth (10th) anniversary of the year in which the Participant entered
the Plan; or

 

 

 

 

 

 

(c)

The Participant terminates employment with the Employer.

33

--------------------------------------------------------------------------------


 

 

 

 

 

4.

In the event that the Participant has terminated employment and the Participant
(and the Eligible Spouse, if applicable) neither consents to receive a Plan
distribution nor elects to defer receipt of a Plan distribution, the Actuarial
Equivalent present value of the Participant’s vested Accrued Benefit shall be
distributed in the form of a qualified joint and survivor annuity upon the
Participant’s Normal Retirement Date (or, such later date of termination), but
in no event before the date the Participant attains Normal Retirement Age, if
the Actuarial Equivalent present value of such vested Accrued Benefit derived
from Employer and Employee contributions (including rollovers) exceeds $3,500
(or, if the present value of such vested Accrued Benefit exceeded $3,500 prior
to such distribution, is less than or equal to $3,500 for distributions made
after the initial distribution date). For purposes of this Subparagraph P-4, the
determination whether the Actuarial Equivalent present value of the
Participant’s vested Accrued Benefit is equal to or less than $3,500 shall be
made in accordance Subparagraph B-3 of Article I. The Committee may distribute a
benefit in the form of a qualified joint and survivor annuity to the Participant
without his prior consent if such distribution is necessary to comply with
Section 415 or 411(b) of the Code.

 

 

 

 

 

5.

Notwithstanding anything to the contrary contained in this Plan, other than the
rules pertaining to pre-1984 elections described in Subparagraph P-6 below,
distribution to a Participant shall commence no later than April 1st of the
calendar year following the later of (a) the calendar year in which the
Participant attains age seventy and one-half 70 ½ or (b) terminates employment.
Notwithstanding the foregoing, distributions must commence to Employees who were
five-percent (5%) owners (as defined in Section 416 of the Code) no later than
April 1 of the calendar year following the year in which the Participant attains
age seventy and one-half (70 ½). Once distributions have begun to a five percent
(5%) owner, such distributions must continue even if the Participant ceases to
be a five percent (5%) owner in a subsequent year. If the amount of the required
payment cannot be ascertained by the date payment is to commence, of if it is
not possible to make such payment because of the Committee’s inability to locate
the Participant after making reasonable efforts to do so, a payment retroactive
to the required commencement date shall be made no later than sixty (60) days
after the date the amount of such payment can be ascertained or the Participant
is located.

 

 

 

 

 

6.

Notwithstanding anything in this Paragraph P to the contrary, a Participant may
receive a Plan distribution at a time and in a form different from that required
under this Paragraph if such distribution is pursuant to a written election by a
Participant which (a) was signed and filed with the Employer prior to January 1,
1984, (b) specified when Plan distributions shall begin and in what form they
shall be paid, (c) indicated the Participant’s designated Beneficiary in the
case of a distribution upon the Participant’s death, (d) satisfied the
requirements of the Internal Revenue Code in effect immediately prior to the
effective date of the Tax Equity and Fiscal Responsibility Act of 1982, (e)
satisfies the requirements of Paragraph L of this Article III, and (f)

34

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

either was not changed or changed only to substitute or add another Beneficiary
if such change did not affect the period over which distributions were to be
made. The Company shall alter this election if it determines that such action is
necessary to preserve the tax qualification of this Plan.

 

 

 

 

 

 

7.

The Participant’s Beneficiary may consent to receive benefits as soon as
practicable after the Participant’s death. Such consent by a surviving spouse
must be comparable to the Spousal Consent requirements in Subparagraph AQ of
Article I.

 

 

 

 

 

 

8.

A Beneficiary may elect to defer such distribution beyond the time specified in
Subparagraph P-7 above, provided that such election is in writing, describes the
form of benefit payment to be received, indicates the date distributions are to
commence, is signed by the Beneficiary, and satisfies the requirements of
Subparagraph P-10 of this Article III.

 

 

 

 

 

 

9.

In the event that the Beneficiary neither consents to receipt a Plan
distribution nor elects to defer receipt of a Plan distribution, the Beneficiary
shall receive a Plan distribution as soon as practicable after the Participant’s
death. Notwithstanding the foregoing but subject to Subparagraph P-10 below, if
the Beneficiary is the Participant’s Eligible Spouse, the Beneficiary shall not
receive a Plan distribution before the date the Participant attained or would
have attained Normal Retirement Age if the present value of the Participant’s
vested Accrued Benefit exceeds $3,500 at the time of distribution (or, if the
present value of the Participant’s vested Accrued Benefit exceeded $3,500 prior
to such distribution, is less than or equal to $3,500 for distributions made
after the initial distribution date). For purposes of this Subparagraph P-9, the
determination whether the Actuarial Equivalent present value of the
Participant’s vested Accrued Benefit is equal to or less than $3,500 shall be
made in accordance with Subparagraph B-3 of Article I.

 

 

 

 

 

 

10.

Notwithstanding any provision of this Paragraph P to the contrary, any
distribution to a Participant’s Beneficiary must comply with the following
requirements effective as of January 1, 2003.

 

 

 

 

 

 

 

(a)

If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

 

 

 

 

 

 

 

(i)

If the Participant’s Eligible Spouse is the Participant’s sole Beneficiary, then
distributions to the Eligible Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70-½, if later.

35

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(ii)

If the Participant’s Eligible Spouse is not the Participant’s sole Beneficiary,
then distributions to the designated beneficiary will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died.

 

 

 

 

 

 

 

 

 

(iii)

If there is no Beneficiary as of September 30 of the year following the year of
the Participant’s death, the Participant’s entire interest will be distributed
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

 

 

 

 

 

 

 

 

(iv)

If the Participant’s Eligible Spouse is the Participant’s sole Beneficiary and
the Eligible Spouse dies after the Participant but before distributions to the
Eligible Spouse begin, this Subparagraph P-10(a), other than Subparagraph
P-10(a)(i), will apply as if the Eligible Spouse were the Participant.

 

 

 

 

 

 

 

 

(b)

If the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
Regulations. If the Participant’s interest is paid in the form of annuity
distributions under the Plan, payments under the annuity shall satisfy the
following requirements:

 

 

 

 

 

 

 

 

 

(i)

The annuity distributions will be paid in periodic payments made at intervals
not longer than one year.

 

 

 

 

 

 

 

 

 

(ii)

The distribution period will be over a life (or lives) or over a period certain
not longer than the period described in this Paragraph P-10.

 

 

 

 

 

 

 

 

 

(iii)

Once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted.

 

 

 

 

 

 

 

 

 

(iv)

Payments will either be nonincreasing or increase only as follows:

 

 

 

 

 

 

 

 

 

 

(A)

By an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

 

 

 

 

 

 

 

 

 

 

(B)

To the extent of the reduction in the amount of the Participant’s payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in
Subparagraph P-10(e) dies or is no longer the

36

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

Participant’s beneficiary pursuant to a qualified domestic relations order
within the meaning of a Section 414(p) of the Code; or

 

 

 

 

 

 

 

 

 

 

(C)

To pay increased benefits that result from a Plan amendment.

 

 

 

 

 

 

 

 

(c)

The amount that must be distributed on or before the Participant’s required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Subparagraph P-10(a)) is the payment
that is required for one payment interval. The second payment need not be made
until the end of the next payment interval even if that payment interval ends in
the next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

 

 

 

 

 

 

 

 

(d)

Any additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

 

 

 

 

 

 

 

 

(e)

This Subparagraph P-10(e) shall govern the requirements for annuity
distributions that commence during the Participant’s lifetime.

 

 

 

 

 

 

 

 

 

(i)

If the Participant’s interest is being distributed in the form of a Qualified
Joint and Survivor Annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
required beginning date to the designated beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
Regulations. If the form of distribution combines a Qualified Joint and Survivor
Annuity for the joint lives of the Participant and a nonspouse Beneficiary and a
period certain annuity, the requirement in the preceding sentence will apply to
annuity payments to be made to the designated Beneficiary after the expiration
of the period certain.

 

 

 

 

 

 

 

 

 

(ii)

Unless the Participant’s Eligible Spouse is the sole Beneficiary and the form of
distribution is a period certain and no life annuity, the period certain for an
annuity distribution

37

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

commencing during the Participant’s lifetime may not exceed the applicable
distribution period for the Participant under the Uniform Lifetime Table set
forth in Section 1.401(a)(9)-9 of the Treasury Regulations for the calendar year
that contains the annuity starting date. If the annuity starting date precedes
the year in which the Participant reaches age seventy (70), the applicable
distribution period for the Participant is the distribution period for age
seventy (70) under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9
of the Treasury Regulations plus the excess of seventy (70) over the age of the
Participant as of the Participant’s birthday in the year that contains the
annuity starting date. If the Participant’s spouse is the Participant’s sole
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Subparagraph, or the
joint life and last survivor expectancy of the Participant and the Participant’s
Eligible Spouse as determined under the Joint and Last Survivor Table set forth
in a Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s
and spouse’s attained ages as of the Participant’s and Eligible Spouse’s
birthdays in the calendar year that contains the annuity starting date.

 

 

 

 

 

 

 

 

(f)

This Subparagraph P-10(f) shall govern the requirements for minimum
distributions where the Participant dies before the date distributions begin.

 

 

 

 

 

 

 

 

 

(i)

If the Participant dies before the date distribution of his or her interest
begins and there is a Beneficiary, the Participant’s entire interest will be
distributed, beginning no later than the time described in Subparagraphs
P-10(a)(i) or (a)(ii) over the life of the Beneficiary or over a period certain
not exceeding:

 

 

 

 

 

 

 

 

 

 

(A)

Unless the annuity starting date is before the first Distribution Calendar Year,
the life expectancy of the designated Beneficiary determined using the
beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

 

 

 

 

 

 

 

 

 

 

(B)

If the annuity starting date is before the first Distribution Calendar Year, the
life expectancy of the designated Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year that contains the
annuity starting date.

38

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

(g)

If the Participant dies before the date distributions begin and there is no
designated Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

 

 

 

 

 

 

 

(h)

If the Participant dies before the date distribution of his or her interest
begins, the Participant’s Eligible Spouse is the Participant’s sole designated
Beneficiary, and the Eligible Spouse dies before distributions to the surviving
spouse begin, Subparagraphs P-10(f), (g) and (h) will apply as if the Eligible
Spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Subparagraph P-10(a).

 

 

 

 

 

 

 

11.

Notwithstanding any Plan provision to the contrary, all Plan distributions shall
comply with the requirements of Section 401(a)(9) of the Code and the final
Treasury Regulations thereunder.

 

 

 

 

 

 

 

12.

Notwithstanding any other provisions of this Plan to the contrary, for Plan
Years beginning on or after January 1, 1992, Benefits distributed under this
Plan to those Participants and former Participants who are among the twenty-five
(25) most highly compensated employees shall be subject to the following
requirements:

 

 

 

 

 

 

 

 

(a)

Such Benefits shall be restricted such that the annual payments so distributed
shall be no greater than an amount equal to the payment that would be made on
behalf of such Participant or former Participant under a single life annuity
which is the Actuarial Equivalent, as determined in accordance with Paragraph B
of Article I, of the sum of the Participant’s or former Participant’s Accrued
Benefit multiplied by his vested percentage and the Participant’s or former
Participant’s other Benefits under this Plan.

 

 

 

 

 

 

 

 

(b)

The preceding Subparagraph P-12(a) shall not apply if:

 

 

 

 

 

 

 

 

 

(i)

After payment of the Benefit to a Participant or former Participant described in
this Subparagraph P-12, the value of Plan assets equals or exceeds one hundred
ten percent (110%) of the value of current liabilities, as defined in Section
412(1)(7) of the Code, or

 

 

 

 

 

 

 

 

 

(ii)

The value of the Benefits distributable to a Participant or former Participant
described in this Subparagraph P-12 is less than one percent (1%) of the value
of current liabilities, as defined in Section 412(1)(7) of the Code.

 

 

 

 

 

 

 

 

For purposes of this Subparagraph P-12, Benefit includes any periodic income,
any withdrawal values payable to a living Participant or former Participant,

39

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

and any death benefits not provided for by insurance on the Participant’s or
former Participant’s life.

 

 

 

 

 

 

Q.

Direct Rollover Distributions to an Eligible Retirement Plan

 

 

 

 

 

 

 

1.

Effective for distributions made after December 31, 1992, a Participant or
Beneficiary who is entitled to receive an Eligible Rollover Distribution may
direct the Committee to pay all or a portion of such distribution directly to an
Eligible Retirement Plan, in lieu of paying such amount to the Participant or
Beneficiary.

 

 

 

 

 

 

 

2.

The Committee shall establish reasonable rules and procedures with respect to
elections to make direct rollover distributions to an Eligible Retirement Plan
pursuant to this Paragraph Q.

 

 

 

 

 

 

 

3.

The Committee shall treat the election by a Participant or Beneficiary to make
or not make a direct rollover with respect to one payment in a series of
periodic payments as applicable to all subsequent payments in the series unless
the Participant or Beneficiary subsequently changes the election.

 

 

 

 

 

 

 

4.

For purposes of this Paragraph Q and Subparagraph 0-1 of this Article III, the
following definitions shall apply:

 

 

 

 

 

 

 

 

(a)

“Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Participant or Beneficiary, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Participant or
Beneficiary, or the joint lives (or joint life expectancies) of the Participant
or Beneficiary and such Participant’s or Beneficiary’s designated beneficiary,
or for a specified period of ten years or more; any distribution to the extent
such distribution is required under Section 401(a)(9) of the Code; and the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).

 

 

 

 

 

 

 

 

(b)

“Eligible Retirement Plan” shall mean an individual retirement account described
in Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401 (a) of the Code, that
accepts the Participant’s or Beneficiary’s Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.

40

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

(c)

“Beneficiary” shall include a Participant’s former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, with respect to the interest of the former spouse.

 

 

 

 

 

 

 

5.

For purposes of the direct rollover provisions in section III-Q of the Plan, an
eligible retirement plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such Plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.

 

 

 

 

 

 

R.

Determination of Accrued Benefit Fresh-Start Rules

 

 

 

 

 

 

 

This Paragraph R shall apply to all Participants who have accrued benefits as of
the Fresh-Start Date and are credited with at least one Hour of Service after
that date.

 

 

 

 

 

 

 

1.

Definitions. For purposes of this Paragraph R. the terms Normal Form, Normal
Retirement Age and Plan shall be construed under the provisions of the Plan in
effect on the latest Fresh-Start Date if such term is to be applied as of such
latest Fresh-Start Date. Further, the following definitions shall apply unless
indicated otherwise:

 

 

 

 

 

 

 

 

(a)

“Fresh-Start Date” shall mean the last day of the Plan Year preceding the Plan
Year for which any amendment of the Plan that directly or indirectly affects the
amount of a Participant’s benefit determined under the current benefit formula
(such as an amendment to the definition of Compensation used in the current
benefit formula or a change in the Normal Retirement Age) is made effective.

 

 

 

 

 

 

 

 

(b)

“Frozen Accrued Benefit” shall mean the amount of the Participant’s Accrued
Benefit as of the latest Fresh-Start Date determined in accordance with the
provisions of Subparagraph R-3 of this Article III.

 

 

 

 

 

 

 

2.

Accrued Benefit Formula. Each Participant’s Accrued Benefit under the Plan shall
be equal to the greater of (a) or the sum of (b) plus (c):

 

 

 

 

 

 

 

 

(a)

the Participant’s Accrued Benefit determined with respect to the current benefit
formula as applied to the Participant’s total years of Credited Service under
the Plan, or

 

 

 

 

 

 

 

 

(b)

the Participant’s Frozen Accrued Benefit, if any, plus

41

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

(c)

the Participant’s Accrued Benefit determined with respect to the current benefit
formula as applied to the Participant’s years of Credited Service beginning
after the latest Fresh-Start Date.

 

 

 

 

 

 

 

3.

Frozen Accrued Benefit Determination The amount of the Participant’s Frozen
Accrued Benefit shall be determined in accordance with the method described
below:

 

 

 

 

 

 

 

 

(a)

A Participant’s Frozen Accrued Benefit is the amount of the Participant’s
Accrued Benefit determined in accordance with the provisions of the Plan in
effect on the latest Fresh-Start Date, determined as if the Participant
terminated employment with the Employer as of the latest Fresh-Start Date,
without regard to any amendment made to the Plan after that date. If this Plan
has not had a Fresh-Start Date, the Participant’s Frozen Accrued Benefit shall
be zero (O).

 

 

 

 

 

 

 

 

(b)

If, as of the latest Fresh-Start Date, the amount of a Participant’s Frozen
Accrued Benefit was limited by the application of Section 415 of the Code, the
Participant’s Frozen Accrued Benefit shall be increased for years after the
latest Fresh-Start Date to the extent permitted under Section 415(d)(1) of the
Code.

 

 

 

 

 

 

 

 

(c)

If the Frozen Accrued Benefit of a Participant includes the top-heavy minimum
benefits provided in Paragraph E of this Article III, the Participant’s Frozen
Accrued Benefit shall be increased to the extent necessary to comply with the
average compensation requirement of Section 416(c)(1)(D)(i) of the Code.

 

 

 

 

 

 

 

 

(d)

If, as of the latest Fresh-Start Date:

 

 

 

 

 

 

 

 

 

(i)

the Plan’s Normal Form of benefit in effect on such latest Fresh-Start Date is
not the same as the Normal Form of benefit under the Plan after the latest
Fresh-Start Date, or

 

 

 

 

 

 

 

 

 

(ii)

the Normal Retirement Age for any Participant on such latest Fresh-Start Date
was greater than the Normal Retirement Age for such Participant after the latest
Fresh-Start Date.

 

 

 

 

 

 

S.

Pension Enhancement Option

 

 

 

 

 

 

 

The provisions of Article VIII notwithstanding, any Participant who has reached
his annuity starting date (or who is retiring for disability) may elect to have
such pension increased by the Actuarial Equivalent of any rollover contribution
or elective transfer of funds, as provided in this Paragraph S.

42

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

1.

The pension enhancement is available to any Participant who commences to receive
his Normal Retirement Benefit, Early Retirement Benefit, Delayed Retirement
Benefit or Disability Retirement Benefit under this Plan.

 

 

 

 

 

 

 

2.

The amount of such rollover or transfer shall not be less than $10,000 (ten
thousand dollars).

 

 

 

 

 

 

 

3.

The funds rolled-over or transferred into this Plan must originate from the
Participant’s account in the Hecla Mining Company Capital Accumulation Plan
(“the 401(k) Plan”). Funds which are rolled-over from the 401(k) Plan into an
individual retirement account and subsequently rolled-over into this Plan will
be considered to have originated in the 401(k) Plan.

 

 

 

 

 

 

 

4.

The rollover or transfer of funds must be described in the Internal Revenue
Regulation 1.401(a)(4)-11(b).

 

 

 

 

 

 

 

5.

The increase in the amount of the Participant’s retirement benefit attributable
to the rollover or transfer shall be made in the same form of payment as the
retirement benefit (except as provided in Paragraph S7 of this Article III) and
shall be the actuarial equivalent of the amount of the rollover or transfer
determined using the following:

 

 

 

 

 

 

 

 

(a)

An interest rate determined as of the first day of July each Plan Year. This
interest rate will be equal to the weighted average interest rate based on the
Plan’s allocation of assets as reported on the December 31st preceding the most
recent July 1st. The weighted average interest rate for each Plan Year will
equal the total of the products of the asset allocation percentage times the
following rates of return:

 

 

 

 

 

 

 

 

 

(i)

the Pension Benefit Guarantee Corporation (PBGC) immediate annuity rate for
terminating single-employer pension plans in effect on January 1 plus 2% (two
percent) for fixed income investments,

 

 

 

 

 

 

 

 

 

(ii)

the rate determined in 5(a)(i) above plus 3 ½% (three and one-half percent) for
equity investments, and

 

 

 

 

 

 

 

 

 

(iii)

3 ½% (three and one-half percent) for all other investments; and

 

 

 

 

 

 

 

 

(b)

Mortality under the 1983 Group Annuity Mortality table incorporating a blend of
male and female mortality in equal proportions as published in Revenue Ruling
95-6.

 

 

 

 

 

 

 

6.

The acceptance by the Plan of a rollover contribution or elective transfer and
payment of any enhanced pension shall be subject to and conditioned upon meeting
the Spousal Consent requirements of Paragraph AQ of Article I.

 

 

 

 

 

 

 

7.

Upon the death of the Participant (and Beneficiary, if any) a single sum death
benefit will be paid to the beneficiary designated for this purpose equal to the

43

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

excess, if any, of the amount of rollover or transfer over the total of the
retirement benefits paid attributable to the rollover or transfer.

 

 

 

 

 

 

 

8.

Enhanced pension benefits shall not be considered in connection with the benefit
limitations described in Article V.

 

 

 

 

 

 

T.

Early Retirement Window Benefit.

 

 

 

 

 

 

 

Any Participant who is an Employee and who meets the following requirements
shall be entitled to receive an Early Retirement Window Benefit as provided in
this Section T. Payment of the Early Retirement Window Benefit shall commence as
of the first day of the first month following the Employee’s termination of
employment.

 

 

 

 

 

 

 

1.

Eligibility Requirements. To be eligible for the Early Retirement Window
Benefit, the Employee must meet all of the following requirements:

 

 

 

 

 

 

 

 

(a)

The Employee must terminate employment during the period starting December 1,
2001 and ending December 31, 2001.

 

 

 

 

 

 

 

 

(b)

As of January 1, 2001, the Employee:

 

 

 

 

 

 

 

 

 

(i)

Must have attained at least age 48;

 

 

 

 

 

 

 

 

 

(ii)

Must have age plus Credited Service exceed 60; and

 

 

 

 

 

 

 

 

 

(iii)

Must not be the chief officer of the Company

 

 

 

 

 

 

 

2.

Amount of Early Retirement Window Benefit. The amount of the Early Retirement
Window Benefit shall be the greater of:

 

 

 

 

 

 

 

 

(a)

The Early Retirement Benefit determined under Paragraph G of this Article III
without the reduction in Subparagraph G-1, if applicable; or

 

 

 

 

 

 

 

 

(b)

The Early Retirement Benefit determined under Paragraph G of this Article III
with five (5) years added to the Employee’s Credited Service.

 

 

 

 

 

 

 

3.

Special Rules. The following rules shall apply to all Early Retirement Window
Benefits and any subsequent retirement benefits that the Employee may become
entitled to:

 

 

 

 

 

 

 

 

(a)

Certain Employees may receive the Early Retirement Window Benefit even though,
for bona fide business reasons as determined by the Company, they terminate
employment within a reasonable period after December 31, 2001.

 

 

 

 

 

 

 

 

(b)

As provided for in Paragraph G of Article II, if an Employee who retires and
receives an Early Retirement Window Benefit is re-employee by the Employer is
section 203(a)(3)(B) service after

44

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

commencing benefit payments, the Employee’s payments will be suspended and
benefits will continue to accrued as described in Subparagraph D-1 of Article
III. Upon such Employee’s subsequent retirement, the Employee will be entitled
to receive the greater of:

 

 

 

 

 

 

 

 

 

(i)

The sum of the Employee’s Early Retirement Window Benefit plus the benefits
which accrue under Article III for the period from the date of the Employee’s
re-employment to the date of the Employee’s re-retirement reduced by the
Actuarial Equivalent of the Early Retirement Window Benefits received, or

 

 

 

 

 

 

 

 

 

(ii)

The benefit determined under Article III based on all years of Credited Service
reduced by the Actuarial Equivalent of the Early Retirement Window Benefits
received.

 

 

 

 

 

 

U.

Early Retirement Window Additional Benefit.

 

 

 

 

 

 

 

Any Participant who is an Employee and who meets the requirements and so elects
to receive an Early Retirement Window Benefit shall be entitled to receive an
Early Retirement Window Additional Benefit as provided in this Section U.
Payment of the Early Retirement Window Additional Benefit shall commence as of
the first day of the first month following the Employee’s termination of
employment.

 

 

 

 

 

 

 

1.

Amount of Early Retirement Window Additional Benefit. The amount of the Early
Retirement Window Additional Benefit shall be a retirement supplement with an
Actuarial Equivalent present value equal to the product of 1.2 and the sum of
(a) and (b):

 

 

 

 

 

 

 

 

(a)

If the annualized rate of base salary at the Employee’s termination of
employment is less than $100,000, 1/104 times the product of (i) and (ii):

 

 

 

 

 

 

 

 

 

(i)

the annualized rate of base salary at the Employee’s termination of employment;
and

 

 

 

 

 

 

 

 

 

(ii)

the number of years and months of continuous employment with the Employer,

 

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

(b)

$4,647.96

 

 

 

 

 

 

 

2.

Special Rules. The following rules shall apply to all Early Retirement Window
Additional Benefits:

 

 

 

 

 

 

 

 

(a)

Certain Employees may receive the Early Retirement Window Additional Benefit
even though, for bona fide business reasons as

45

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

determined by the Company, they terminate employment within a reasonable period
after December 31, 2001.

 

 

 

 

 

 

 

 

(b)

Any Participant who is otherwise eligible for an Early Retirement Window Benefit
but is entitled to and elects to receive a Disability Retirement Benefit
pursuant to Paragraph J of Article III shall be entitled to receive an Early
Retirement Window Additional Benefit, providing his disability retirement date
is on or before January 1, 2002.

 

 

 

 

 

 

 

 

(c)

As provided for in Paragraph G of Article II, if an Employee who retires and
receives an Early Retirement Window Additional benefit is re-employed by the
Employer in “section 203(a)(3)(B) service” after commencing benefit payments,
the Employer’s payments will be suspended and benefits will continue to accrue
as described in Subparagraph U-1 of Article III. Upon such Employee’s subsequent
retirement, the Employee will be entitled to receive a re-determined Early
Retirement Window Additional Benefit based upon the annualized rate of base
salary at the date of the Employee’s re-retirement and inclusive of the number
of years and months of continuous employment for the period from the date of the
Employee’s re-employment to the date of the Employee’s re-retirement, reduced by
the Actuarial Equivalent of the Early Retirement Window Additional Benefit
received.

 

 

 

 

 

 

V.

Phased Retirement Benefit.

 

 

 

 

 

 

 

1.

Eligibility Requirement. Any Participant who is an Employee who has attained
Normal Retirement Age and who has not otherwise elected another Retirement Date
may elect to receive a Phased Retirement Benefit.

 

 

 

 

 

 

 

2.

Amount of Phased Retirement Benefit. The amount of the Phased Retirement Benefit
shall be the Normal Retirement Benefit determined under Paragraph D of this
Article III.

 

 

 

 

 

 

 

3.

Special Payment Rules. During the first twenty-four (24) calendar months after
the Phased Retirement Date of an Employee, the Participant’s monthly benefit
payments will not be suspended during periods of employment by the Employer in
Section 203(a)(3)(B) service. After those first twenty-four (24) calendar
months, the suspension provisions of Article II, Section G shall apply.

 

 

 

 

 

 

 

4.

Suspension of Benefits. When applicable, a Participant’s Phased Retirement
Benefit shall be suspended for months when section 203(a)(3)(B) service with the
Employer exceeds thirty-nine (39) hours. During such suspensions, benefits will
continue to accrue as described in Subparagraph D-1 of Article III. Upon such
Employee’s subsequent retirement, the Normal Retirement Benefit determined under
Paragraph III-D shall include benefits accrued during the re-employment period.

46

--------------------------------------------------------------------------------


 

 

 

 

 

 

W.

Special Early Retirement Window Benefit.

 

 

 

 

 

 

 

Any Participant who is an Employee and who meets the following requirements
shall be entitled to receive a Special Early Retirement Window Benefit as
provided in this Paragraph W. Payment of the Special Early Retirement Window
Benefit shall commence as of the first day of the month following the Employee’s
termination of employment.

 

 

 

1.

Eligibility Requirements. To be eligible for the Special Early Retirement Window
Benefit, the Employee must meet all of the following requirements:

 

 

 

 

 

(a)

Eligible Employees include all Hecla Mining Company Corporate salaried
employees;

 

 

 

 

 

 

 

 

(b)

Eligible Employees may apply for the Special Early Retirement Window Benefit
from March 1, 2006 through March 15, 2006;

 

 

 

 

 

 

 

 

(c)

As of January 1, 2006, the Employee must have age plus years of service with the
Company of at least 75 (seventy-five).

 

 

 

 

 

2.

Amount of Special Early Retirement Window Benefit. The amount of the Special
Early Retirement Window Benefit is equal to the retiree’s accrued (to their
actual retirement date) pension without reduction for early retirement.

 

 

 

 

 

 

 

3.

Special Rules. The following rule shall apply to all Special Early Retirement
Window Benefits and any subsequent retirement benefits that the Employee may
become entitled to:

 

 

 

 

 

(a)

As provided for in Paragraph G of Article II, if an Employee who retires and
receives a Special Early Retirement Window Benefit is reemployed by the Employer
in Section 203(a)(3)(B) service after commencing benefit payments, the
Employee’s payments will be suspended and benefits will continue to accrue as
described in Subparagraph D-1 and Article III. Upon such Employee’s subsequent
retirement, the Employee will be entitled to receive the greater of:

 

 

 

 

 

 

 

(i)

The sum of the Employee’s Special Early Retirement Window Benefit plus the
benefits which accrue under Article III for the period from the date of the
Employee’s re-employment to the date of the Employee’s re-retirement reduced by
the Actuarial Equivalent of the Special Early Retirement Window Benefits
received, or

 

 

 

 

 

 

 

 

(ii)

The benefit determined under Article III based on all of Credited Service
reduced by the Actuarial Equivalent of the Special Early Retirement Window
Benefits received.

47

--------------------------------------------------------------------------------


 

 

 

 

X.

Retroactive Annuity Starting Date

 

 

 

 

 

In the event a Participant affirmatively elects for their benefits to commence
as of a Retroactive Annuity Starting Date, this Paragraph X shall apply.

 

 

 

1.

Except as provided herein, the written explanation described in Paragraph P of
this Article III shall be provided to the Participant within no more than one
hundred and eighty (180) days (ninety (90) days prior to January 1, 2008) and no
fewer than thirty (30) days prior to the Date of Distribution based upon the
Participant’s election of a Retroactive Annuity Starting Date. Notwithstanding
the foregoing, the Date of Distribution may occur more than one hundred and
eighty (180) days (ninety (90) days prior to January 1, 2008) after the date of
the issuance of the written explanation as a result of administrative delay. In
the event distribution of the Participant’s benefit does not occur within one
hundred and eighty (180) days (ninety (90) days prior to January 1, 2008)
following the issuance of the written explanation for reasons other than
administrative delay, the Administrator shall furnish the Participant with
another written explanation. The Participant (with Spousal Consent, if
applicable) may, in writing, waive the requirement that benefits not be
distributed in less than thirty (30) days of the Participant’s receipt of the
written explanation, in which case benefits will not be distributed in less than
seven (7) days after the written explanation is furnished. The Participant’s
election to commence benefit receipt must be made after the written explanation
is provided, and on or before the date the first distribution is made.

 

 

 

 

2.

The Participant’s Eligible Spouse as of the Date of Distribution, including an
alternate payee under the terms of a Qualified Domestic Relations Order, must
consent to the Participant’s election of the Retroactive Annuity Starting Date.
Spousal Consent, however, is not required in the event the survivor benefits
that would be payable to the Participant’s Eligible Spouse as of the Retroactive
Annuity Starting Date are not less than the survivor benefits that would be
payable to the Participant’s Eligible Spouse in an optional form of benefit that
satisfies the Qualified Joint and Survivor Annuity requirements as of a benefit
commencement date which occurs subsequent to the date the written explanation is
furnished. Additionally, Spousal Consent is not required if the Participant’s
Eligible Spouse as of the Retroactive Annuity Starting Date would not be the
Participant’s Eligible Spouse as of the date benefits actually commence, unless
otherwise required by the terms of a Qualified Domestic Relations Order.

 

 

 

 

3.

A Participant is not permitted to select a Retroactive Annuity Starting Date
that precedes the date upon which the Participant could have otherwise started
receiving benefits under the terms of this Article III. A Participant shall be
deemed to have elected a Retroactive Annuity Starting Date, and receive
distributions subject to this Paragraph X, even if the Participant’s benefits
hereunder are adjusted in order to comply with Sections 417(e)(3) and 415 of the
Code.

48

--------------------------------------------------------------------------------


 

 

 

 

 

4.

Future periodic payments with respect to a Participant who elects a Retroactive
Annuity Starting Date shall be the same as the future periodic payments, if any,
that would have been paid with respect to the Participant had payments actually
commenced on the Retroactive Annuity Starting Date. Each Participant to whom
this Paragraph X applies shall be paid make-up payments to reflect any missed
payment or payments for the period from the Retroactive Annuity Starting Date to
the date of the actual make-up payment (with the appropriate adjustment for
interest from the date of the actual make-up payment). Said payments shall
comply, in all respects, with the requirements of Sections 417(e)(3) and 415 of
the Code, with the applicable interest rate and applicable mortality table
determined as of that date. Distributions hereunder consisting of make-up
payments under this Subparagraph X-4 shall not constitute “eligible rollover
distributions” within the meaning of Section 401(a)(31) of the Code.

 

 

 

 

5.

Distributions (including interest adjustments) made hereunder as of a
Retroactive Annuity Starting Date are intended to satisfy the annual benefit
limitation of Section 415 of the Code in accordance with this Subparagraph X-5.
Distributions under Paragraph X shall satisfy the annual benefit limitation of
Section 415 of the Code as of the Date of Distribution, for all purposes,
including for purposes of determining the applicable interest rate and the
applicable mortality table. In the event the Participant’s benefit would have
been exempt from the present value requirements of Section 417(e)(3) of the Code
if the benefit commenced on the Retroactive Annuity Starting Date, the annual
benefit limitation of Section 415 of the Code shall not be applied as of the
Date of Distribution, if such date is twelve (12) months or less from the
Retroactive Annuity Staring Date. Instead, the annual benefit limitation of
Section 415 of the Code shall be applied as of the Retroactive Annuity Starting
Date.

 

 

 

 

6.

In the event the Participant’s benefit would have been subject to the present
value requirements of Section 417(e)(3) of the Code had distributions commenced
on the Retroactive Annuity Starting Date, the Participant’s benefit entitlement
shall not be less than the benefit produced by applying the applicable interest
rate and the applicable mortality table determined as of the Date of
Distribution, to the Normal, Early or Deferred Vested Benefit under this Article
III that corresponds to the benefit that was used to determine the Participant’s
benefit entitlement as of the Retroactive Annuity Starting Date.

 

 

 

 

7.

The purpose of this Paragraph X is to conform the requirements governing
Retroactive Annuity Starting Dates as set forth in Treasury Regulations Section
1.417(e)-1, as now in effect or as hereunder amended. To the extent this
Paragraph X is inconsistent with said regulations, Treasury Regulations Section
1.417(e)-1 shall govern and control.

49

--------------------------------------------------------------------------------


 

 

 

 

 

Y.

Supplement to Medicare Benefit

 

 

 

A retired Participant who meets the following requirements shall be entitled to
a Supplement to Medicare Benefit as provided in this Section Y. Payment of the
Supplement to Medicare Benefit shall be made once per calendar quarter after the
eligibility requirements are met.

 

 

 

 

 

 

 

 

1.

Participant Eligibility Requirements. To be eligible for the Supplement to
Medicare Benefit, the Participant must meet both of the following requirements:

 

 

 

 

 

(a)

The Participant’s Annuity Start Date was prior to October 1, 1982, and

 

 

 

 

 

 

(b)

The participant has attained age sixty-five (65) or the Participant has not
attained age sixty-five (65) but is in receipt of Medicare benefits due to a
disability.

 

 

 

 

 

2.

Spouse Eligibility Requirement. For the Participant to also be eligible for the
Spouse Supplement to Medicare Benefit, the Eligible Spouse must attain age
sixty-five (65).

 

 

 

 

3.

Eligible Spouse’s Survivor Benefits. If a Participant with an Annuity Start Date
prior to October 1, 1982 dies, the Participant’s Eligible Spouse, if any, shall
receive a Supplement to Medicare Benefit upon attainment of age sixty-five (65).

 

 

 

 

4.

Amount of Supplement to Medicare Benefit. The amount of the Supplement to
Medicare Benefit payable for each of the Participant and Eligible Spouse, if
any, shall be:

 

 

 

 

 

(a)

$48.00 per quarter if the individual purchases a Supplement to Medicare Plan,
plus

 

 

 

 

 

 

 

(b)

$33.00 per quarter if the individual purchases Medicare Part B coverage.

 

 

 

 

 

Z.

Employer Contributions

 

 

 

 

 

 

For purposes of funding the Normal Retirement Benefits for eligible Participants
under this Article III, the Employer shall contribute all amounts needed to
provide the benefits under this Article III. The amount of Employer
contributions shall be based on the recommendation of the Enrolled Actuary using
such methods and assumptions as he may deem advisable and consistent with the
minimum funding standards of ERISA.

50

--------------------------------------------------------------------------------


ARTICLE IV
RETIREMENT CREDIT BALANCE BENEFITS

 

 

 

 

 

A.

Benefit Eligibility

 

 

 

Effective as of April 16, 2008, the Retirement Credit Balance Benefits described
in this Article IV shall apply solely with respect to those Eligible Employees
that were employed by the Kennecott Companies prior to April 16, 2008, provided
that such Eligible Employees participated in the Kennecott Defined Contribution
Plan. Accordingly, no Eligible Employee employed by the Kennecott Companies
prior to April 16, 2008, who participated in the Kennecott Pension Plan shall be
eligible to receive any benefit to which this Article IV applies, unless the
Eligible Employee ceased benefit accrual under the Kennecott Pension Plan
effective as of September 30, 2007, and commenced participation in the Kennecott
Defined Contribution Plan effective as of October 1, 2007. Eligible Employees
that commence employment with the Kennecott Companies after April 16, 2008 shall
be eligible to receive the benefits to which this Article IV applies, provided
the Eligible Employee satisfies the requirements of Article II. No other
Eligible Employee employed by an Employer prior to and after April 16, 2008
shall be eligible to receive Retirement Credit Balance Benefits under this
Article IV, unless the Company adopts amendments to the Plan extending
eligibility for benefits under this Article IV.

 

 

B.

Retirement Credit Balance Benefit

 

 

 

Upon a Participant’s Termination of Employment with the Employer after April 16,
2008, the Participant shall be entitled to receive an Accrued Benefit calculated
as the balance of the hypothetical Retirement Credit Balance Account (“Account”)
maintained for the Participant, which shall equal the hypothetical accumulation
of Employer contributions allocated to such Account on the Participant’s behalf,
as well as the interest credits as described in Paragraph B-2 of Article I, and
as reflected in this Paragraph B.

 

 

 

1.

For each Plan Year in which a Participant is scheduled to work at least one
thousand (1,000) Hours of Service with the Employer, the Participant’s
hypothetical Retirement Credit Balance Account shall be credited with an amount
equal to the sum of (a) and (b), and annually increased by the interest credit
reflected in (c):

 

 

 

 

 

(a)

6% of such Participant’s Compensation (as defined in Paragraph K of Article I),
plus

 

 

 

 

 

 

(b)

11.7% of such Participant’s Compensation that exceeds the Social Security
Taxable Wage Base for the Plan Year.

 

 

 

 

 

 

(c)

For each calendar quarter of the Plan Year in which the Eligible Employee is a
Participant, the Participant’s Retirement Credit Balance Benefit shall be
credited with interest at a rate equal to the quarterly rate of change of the
consumer price index plus three-quarters of one percent (3/4 of 1%).

51

--------------------------------------------------------------------------------


 

 

 

 

 

 

For the period beginning April 16, 2008, and ending December 31, 2008, each
Participant’s entitlement hereunder shall be based solely upon the Participant’s
Compensation for the Plan Year as earned between April 16, 2008 and December 31,
2008, with Compensation that exceeds the Social Security Taxable Wage Base for
the Plan Year determined on a pro rata basis.

 

 

 

 

 

 

2.

For purposes of this Paragraph B, the Annual and Cumulative Disparity provisions
of Paragraph D-3 of Article III, and the Minimum Benefit Requirements of
Paragraph E of Article III, shall apply to the extent applicable, and are deemed
incorporated into this Article IV as if those provisions were a part hereof.

 

 

 

 

3.

Notwithstanding any provision of this Paragraph B to the contrary, if a
Participant is entitled to a Minimum Annual Retirement Benefit pursuant to
Paragraph E of Article III, the Participant’s Retirement Credit Balance Benefit
shall be the greater of the benefit otherwise provided by this Paragraph B or
the Minimum Annual Retirement Benefit.

 

 

 

 

4.

In no event shall any benefits provided under the Plan exceed the limitations of
Section 415 as provided in Article V.

 

 

 

C.

Qualified Joint and Survivor Annuity

 

 

 

Unless the Participant elects otherwise as provided in Subparagraph C-2 below,
the Committee shall direct the Trustee to distribute on behalf of a vested
Participant a benefit in the form of a qualified joint and survivor annuity for
all distributions to the Participant.

 

 

 

1.

The term “qualified joint and survivor annuity” means an immediate annuity for
the life of the Participant if he does not have an Eligible Spouse or, if he has
an Eligible Spouse, an annuity which is the Actuarial Equivalent of the
Participant’s Retirement Credit Balance Benefit for the life of the Participant
with a survivor annuity for the life of his Eligible Spouse. The survivor
annuity percentage shall be fifty percent (50%) of the amount of the annuity
payable during the joint lives of the Participant and his Eligible Spouse.

 

 

 

 

2.

Notwithstanding the foregoing, a Participant may elect to waive the qualified
joint and survivor annuity and thereby receive an alternate form of distribution
as set forth in Paragraph F of this Article IV. Such waiver must be made within
the one hundred and eighty (180) day period (ninety (90) day period prior to
January 1, 2008) ending on the Participant’s Annuity Starting Date with respect
to such benefit. A Participant may subsequently revoke an election to waive a
qualified joint and survivor annuity and elect again to waive the qualified
joint and survivor annuity at any time and any number of times prior to such
Annuity Starting Date. All such elections and revocations shall be in

52

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

writing. Any election to waive a qualified joint and survivor annuity must (a)
specify the alternate form of distribution elected, (b) be accompanied by the
designation of a specific nonspouse beneficiary (including any class of
beneficiaries or any contingent beneficiaries) who will receive the benefit upon
the Participant’s death, if applicable, and (c) be accompanied by a Spousal
Consent, to the extent required under Paragraph AQ of Article I.

 

 

 

 

3.

Such designation of a joint and survivor annuity or exercise of the election to
waive the joint and survivor annuity made before the Participant’s Termination
of Employment shall become effective on the date of the Participant’s
Termination of Employment. Any designation, change in designation or election to
waive the joint and survivor annuity made after the Participant’s Termination of
Employment shall become effective two (2) years after the date of such change of
designation or election provided that both the Participant and his spouse must
be alive at the end of the two (2) year period (unless (a) the Participant died
from accidental causes, (b) failure to give effect to the election or revocation
would deprive the survivor of a survivor annuity and (c) the election or
revocation was made before the accident occurred). No designation of survivor
pension amount, change in designation of survivor pension amount or election to
take without survivor benefits shall affect any pensions payable prior to the
date such respective exercise becomes effective. If the spouse dies after the
Participant’s retirement, the Participant shall have no right to designate
another, change the pension amount, or elect to waive the joint and survivor
annuity.

 

 

 

 

4.

If a Participant dies prior to benefit commencement under this Article IV, the
Participant’s Eligible Spouse, if any, shall receive a portion of the
Participant’s Accrued Benefit payable under this Article IV, in the form
described under Paragraph K of Article III, with Annuity Starting Date meaning
the date of the Participant’s death.

 

 

 

D.

Optional Form of Benefit

 

 

 

1.

Except as provided in Paragraph C, a Participant may elect to receive his
Retirement Credit Balance Benefits in any forms described in this Article IV,
provided that distributions may be made only over one of the following periods
(or a combination thereof): (a) the life of the Participant; (b) the life of the
Participant and his Beneficiary; (c) A period certain not extending beyond the
life expectancy of the Participant; or (d) a period certain not extending beyond
the joint and last survivor expectancy of the Participant and his designated
Beneficiary. The form of benefit selected shall be the Actuarial Equivalent of
the Participant’s Retirement Credit Balance as of the date of commencement.

 

 

 

 

2.

The optional forms of benefits are as follows: (a) cash lump sum payment; (b) an
annuity payable over the life of the Participant; (c) a joint and survivor
annuity payable over the life of the Participant with a continuation of 100%, 66
2/3% or 50% of the benefit to the Eligible Spouse of the Participant upon the

53

--------------------------------------------------------------------------------


 

 

 

 

 

death of the Participant; or (c) a joint and survivor annuity with pop-up
payable over the life of the Participant with a continuation of 100%, 66 2/3% or
50% of the benefit to the Eligible Spouse of the Participant upon the death of
the Participant. If the Participant’s Eligible Spouse predeceases the
Participant, the benefit payable to the Participant shall revert to its original
amount as if the joint and survivor option had not been elected.

 

 

 

 

3.

If the Participant’s Eligible Spouse is not the designated beneficiary, the
method of distribution selected must assure that at least fifty percent (50%) of
the present value of the amount available for distribution is paid within the
Participant’s life expectancy; and payments under such distribution method shall
comply with Treasury Regulation Section 1.401(a)(9)-2 Q&A-6(b).

 

 

 

 

4.

Notwithstanding anything to the contrary in this Article IV, if a Participant
ceases to be an Employee for any reason and the Actuarial Equivalent present
value of his vested Accrued Benefit under this Article IV is equal to or less
than $3,500 on the date distributions commence, the Committee may, in its sole
discretion, pay as soon as practicable to the Participant or his Beneficiary, as
the case may be, the Actuarial Equivalent present value of his vested Accrued
Benefit in a lump-sum. No distribution may be made under the preceding sentence
unless the Participant and his Eligible Spouse consent thereto in a manner which
is comparable to the Spousal Consent requirements in Paragraph AQ of Article I.
For purposes of this Subparagraph F-4, the determination whether the Actuarial
Equivalent present value of the Participant’s vested Accrued Benefit is equal to
or less than $3,500 shall be made in accordance with Subparagraph B-3 of Article
I.

 

 

 

 

5.

The Direct Rollover Distribution provisions of Paragraph Q of Article III shall
apply in connection with amounts distributed under this Article IV in the form
of a cash lump sum.

 

 

 

E.

Death Benefit

 

 

 

In the event of the death of a vested Participant prior to such Participant’s
Normal Retirement Age or Annuity Starting Date, such Participant’s Beneficiary
shall be entitled to receive a lump sum distribution of the Participant’s
Account or a Death Benefit payable pursuant to the provisions of Subparagraph
C-4 of this Article IV, if greater in value.

 

 

F.

Time of Distribution

 

 

 

For purposes of this Article IV, the Time of Distribution rules under Paragraph
P of Article III shall apply, to the extent applicable, but substituting the
“Normal Retirement date” as reflected therein for the Participant’s Termination
of Employment or death, and by further substituting benefit determination
references to Article III to Article IV.

54

--------------------------------------------------------------------------------


 

 

G.

Employer Contributions

 

 

 

The amount of Employer contributions necessary to fund the benefits under this
Article IV shall be based on the recommendation of the Enrolled Actuary using
such methods and assumptions as he may deem advisable and consistent with the
applicable provisions of ERISA and the Code.

ARTICLE V
LIMITATIONS ON BENEFITS

 

 

 

 

A.

General Limitations

 

 

 

1.

The Annual Benefit payable to any Participant shall not exceed the lesser of the
Defined Benefit Dollar Limitation or one hundred percent (100%) of the
Participant’s average annual Total Compensation for his high three (3) years,
where “high three (3) years” refers to the period of three (3) consecutive Plan
Years (or the actual number of consecutive years of employment for Participants
who are employed for less than three (3) consecutive years with the Employer)
during which the Participant was an active participant in the Plan and had the
greatest aggregate Total Compensation.

 

 

 

 

2.

Benefit increases resulting from the increase in the limitations of section
415(b) of the Code will be provided to all current and former participants (with
benefits limited by section 415(b)) who have an accrued benefit under the Plan
immediately prior to the effective date of this section (other than an accrued
benefit resulting from a benefit increase solely as a result of the increases in
limitations under section 415(b)).

 

 

 

 

3.

The “defined benefit dollar limitation” is $160,000, as adjusted, effective
January 1 of each year, under section 415(d) of the Code in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted under section 415(d) will apply to limitation years
ending with or within the calendar year for which the adjustment applies.
Effective as of January 1, 2008, “$185,000” shall be substituted for “$160,000.”
Effective as of January 1, 2009, “$195,000” shall be substituted for “$185,000.”

 

 

 

 

4.

The maximum permissible benefit will be adjusted as follows:

 

 

 

 

 

(a)

If the participant has fewer than 10 years of participation in the plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (ii) the denominator of which is 10. In the case of a participant
who has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the employer and
(ii) the denominator of which is 10.

55

--------------------------------------------------------------------------------


 

 

 

 

 

 

(b)

If the benefit of a participant begins prior to age 62, the defined benefit
dollar limitation applicable to the participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the defined benefit dollar limitation
applicable to the participant at age 62 (adjusted under (a) above, if required).
The defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (i) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table specified in Article I-A of the Plan and (ii) the actuarial equivalent (at
such age) of the defined benefit dollar limitation computed using a 5 percentage
interest rate and the applicable mortality table as defined in article I-A of
the plan. Any decrease in the defined benefit dollar limitation determined in
accordance with this Subparagraph (b) shall not reflect a mortality decrement if
benefits are not forfeited upon the death of the participant. If any benefits
are forfeited upon death, the full mortality decrement is taken into account.

 

 

 

 

 

 

(c)

If the benefit of a participant begins after the participant attains age 65, the
defined benefit dollar limitation applicable to the participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the participant at the defined benefit dollar
limitation applicable to the participant at age 65 (adjusted under (a) above, if
required). The actuarial equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table specified in Article I-A of
the Plan and (ii) the actuarial equivalent (at such age) of the defined benefit
dollar limitation computed using a 5 percent interest rate assumption and the
applicable mortality table as defined in Article I-A of the Plan. For these
purposes, mortality between age 65 and the age at which benefits commence shall
be ignored.

ARTICLE VI
VESTING OF EMPLOYER FUNDED BENEFITS

 

 

 

A.

Vesting

 

 

 

1.

A Participant’s total Accrued Benefit derived from Employer contributions shall
be vested in him upon attainment of Normal Retirement Age, or on earlier
termination of employment by death.

56

--------------------------------------------------------------------------------


 

 

 

 

2.

In the event this Plan is a Top-Heavy Plan, then (except as provided in
Subparagraph 1), a Participant’s Accrued Benefit derived from Employer
contributions shall vest in accordance with the following schedule:


 

 

 

 

 

 

 

Completed
Years of Service

 

Vested
Percentage

 

 

 

 

 

 

Less than 2

 

0

%

 

2

 

20

 

 

3

 

40

 

 

4

 

60

 

 

5

 

80

 

 

              6 or more

 

100

 

 


 

 

 

 

3.(a)

Except as provided in Subparagraphs 1 and 2, a Participant’s Accrued Benefit
under Article III derived from Employer contributions shall vest in accordance
with the following schedule:


 

 

 

 

Completed
Years of Vesting Service

 

Vested
Percentage

 

 

 

 

 

Less than 5

 

    0%

 

5 or More

 

100%

 


 

 

 

 

(b)

Except as provided in Subparagraphs 1 and 2, a Participant’s Accrued Benefit
under Article IV derived from Employer contributions shall vest in accordance
with the following schedule, with Participants employed by the Kennecott
Companies receiving credit for their years of vesting service with the Kennecott
Companies earned prior to April 16, 2008:


 

 

 

 

Completed
Years of Vesting Service

 

Vested
Percentage

 

 

 

 

 

1

 

33-1/3%

 

2

 

66-2/3%

 

3 or More

 

    100%

 


 

 

 

 

4.

If a Participant who has completed: (a) five (5) Years of Service before the
first day of the first Plan Year beginning after December 31, 1988; or (b) three
(3) Years of Service at any time and at least one (1) Hour of Service on or
after the first day of the first Plan Year beginning after December 31, 1988
elects, during the period commencing on the date the amendment is adopted and
ending sixty (60) days after the later of (i) the day the Plan amendment is
adopted, (ii) the day the Plan amendment becomes effective, or (iii) the day the
Participant is issued a written notice of the Plan amendment, to have his
Accrued Benefit derived from Employer contributions vest under the terms of the
vesting schedule previously in effect, then, notwithstanding the provisions of
the vesting schedules above, his Accrued Benefit shall vest in accordance with
the schedule included in the Plan which he elects.

57

--------------------------------------------------------------------------------


 

 

 

 

 

5.

In determining the Years of Service under the Plan for purposes of determining a
Participant’s vested percentage under Subparagraphs 2 and 3 above, all of a
Participant’s Years of Service with the Employer shall be taken into account,
except as provided in subsections (a) and (b) of this Subparagraph 5.

 

 

 

 

 

 

(a)

If, at the time of a One-Year Break in Service, a Participant does not have any
vested right under Subparagraph 2 or 3 above, Years of Service before such
One-Year Break in Service shall not thereafter be taken into account if the
number of consecutive One-Year Breaks in Service equals or exceeds either five
(5) or the aggregate number of Years of Service before such Breaks in Service,
whichever is greater;

 

 

 

 

 

 

(b)

The aggregate number of Years of Service before such Breaks in Service shall be
deemed not to include any Years of Service not required to be taken into account
hereunder by reason of any prior application of this Subparagraph.

 

 

 

 

 

6.

Amounts vested pursuant to this Paragraph shall not be subject to divestment for
cause.

 

 

 

 

7.

In determining the Years of Service under the Plan for purposes of determining a
Participant’s vested percentage under Subparagraphs 2 and 3 above, a
Participant’s Years of Service, not to exceed five (5) years, with foreign
companies that are directly or indirectly wholly owned subsidiaries of Hecla
Mining Company shall be taken into account, except as provided in subsections
(a) and (b) of Subparagraph 5.

 

 

 

B.

Termination of Employment

 

 

 

Upon termination of employment, a Participant shall be entitled to receive a
benefit equal to the product of his Accrued Benefit multiplied by his vested
percentage as determined hereunder. This amount shall be subject to distribution
in accordance with the provisions of Articles III and IV.

 

 

C.

Rehired Participants

 

 

 

Notwithstanding anything to the contrary contained in this Article VI, a
Participant’s benefit shall be offset by the Actuarial Equivalent of the amount
of any distribution he has previously received.

 

 

ARTICLE VII
LOANS TO PARTICIPANTS

 

 

No loans shall be made under this Plan to Participants from the assets of the
Trust.

58

--------------------------------------------------------------------------------


ARTICLE VIII
BENEFICIARIES

 

 

 

A.

Designation

 

 

 

Subject to the qualified pre-retirement survivor annuity and qualified joint and
survivor annuity requirements set forth in Article III, a Participant shall have
the right to designate, on forms provided by the Employer, a Beneficiary or
Beneficiaries to receive the benefits herein provided in the event of his death
and to revoke such designation or to substitute another Beneficiary or
Beneficiaries at any time.

 

 

B.

Absence of Valid Designation of Beneficiaries

 

 

 

If, upon the death of a Participant, former Participant or Beneficiary, there is
no valid designation of Beneficiary on file with the Employer, the following
shall be designated by the Committee as the Beneficiary or Beneficiaries, in
order of priority:

 

 

 

1.

The surviving spouse;

 

 

 

 

2.

Surviving children, including adopted children, in equal shares;

 

 

 

 

3.

Surviving parents, in equal shares;

 

 

 

 

4.

The Participant’s estate;

 

 

 

 

5.

The Beneficiary’s estate;

 

 

 

 

6.

The trustee(s) of the trust(s) named as beneficiary of the residue of the
Participant’s probate estate;

 

 

 

 

7.

The trustee(s) of the trust(s) named as beneficiary of the residue of the
Beneficiary’s probate estate.

 

 

 

 

The determination of the Committee as to which persons, if any, qualify within
the categories listed above shall be final and conclusive upon all persons.

 

 

 

ARTICLE IX
PARTICIPANT’S CONTRIBUTIONS AND SPECIAL ACCOUNTS

 

 

 

Individual Participants may not make contributions to this Plan. All
contributions must be made by the Employer.

 

ARTICLE X
ESTABLISHMENT OF TRUST

 

 

A.

Trust Agreement

 

 

 

Contributions made by the Employer pursuant to Article III hereof, and all other
assets of this Plan shall be held in trust under a Trust Agreement. The Employer

59

--------------------------------------------------------------------------------


 

 

 

 

shall enter into a Trust Agreement with the Trustee for the administration of
the Trust which shall contain the assets of the Plan. The Trustee shall not be
responsible for the administration of this Plan but only for the Trust
established pursuant to this Plan.

 

 

B.

Trust Agreement Part of Plan

 

 

 

The Trust Agreement shall be deemed to be a part of this Plan, and any rights or
benefits accruing to any person under this Plan shall be subject to all of the
relevant terms and provisions of the Trust Agreement, including any amendments.
In addition to the powers of the Trustee set forth in the Trust Agreement, the
Trustee shall have any powers, express or implied, granted to it under the Plan.
In the event of any conflict between the provisions of the Trust Agreement and
the provisions of the Plan, the provisions of the Plan shall control, except for
the duties and responsibilities of the Trustee, in which case the Trust
Agreement shall control.

 

 

ARTICLE XI
PLAN FIDUCIARIES AND ADMINISTRATION

 

 

 

A.

Named Fiduciaries

 

 

 

The authority to control and manage the operation and administration of the Plan
is vested in the named fiduciaries specified herein. Each named fiduciary shall
be responsible solely for the tasks allocated to it. No fiduciary shall have any
liability for a breach of fiduciary responsibility of another fiduciary with
respect to the Plan and Trust, unless it participates knowingly in the breach;
has actual knowledge of the breach and fails to take reasonable remedial action
to remedy said breach; or, through its negligence in performing its own specific
fiduciary responsibilities, which give rise to its status as a fiduciary, it has
caused another fiduciary to commit a breach of fiduciary responsibility.

 

 

B.

Fiduciary Standard

 

 

 

Each named fiduciary and every other fiduciary under the Plan shall discharge
its duties with respect to the Plan solely in the interests of the Participants
and Beneficiaries and;

 

 

 

1.

For the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

 

 

 

 

2.

With the care, skill, prudence and diligence, under the circumstances then
prevailing, that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

 

 

 

 

3.

In accordance with the documents and instruments governing the Plan, insofar as
these are consistent with the provisions of Title I of ERISA.

60

--------------------------------------------------------------------------------


 

 

C.

Multiple Duties and Advisors

 

 

 

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan. A named fiduciary, or a fiduciary designated by a
named fiduciary in accordance with the terms of the Plan, may employ one or more
persons to render advice with regard to any responsibilities such fiduciary has
under the Plan.

 

 

D.

Allocation and Delegation of Fiduciary Duties

 

 

 

Each named fiduciary may allocate its fiduciary duties among its members or may
delegate its responsibilities to persons who are not named fiduciaries with
respect to the specific responsibility delegated. Any such allocation or
delegation shall be in writing and shall be made a permanent part of the records
of the named fiduciary. Such allocation or delegation shall be reviewed
periodically by the named fiduciary and shall be terminable upon such notice as
the named fiduciary, in its sole discretion, deems reasonable and prudent under
the circumstances. An action by the Board of Directors of the Company or the
Administrative Committee allocating or delegating its named fiduciary
responsibilities shall be evidenced by a duly adopted resolution of the
Committee or of the Board of Directors of the Company.

 

 

E.

Indemnification

 

 

 

Any Employer shall indemnify and hold harmless the named fiduciaries and any
officers or employees of the Employer to which fiduciary responsibilities have
been delegated, from and against any and all liabilities, claims, demands, costs
and expenses, including attorneys’ fees, which may arise out of an alleged
breach in the performance of their fiduciary duties under the Plan and under
ERISA, other than such liabilities, claims, demands, costs and expenses as may
result from the gross negligence or willful misconduct of such persons. The
Company shall have the right, but not the obligation, to conduct the defense of
such persons in any proceeding to which this Paragraph applies. An Employer may
satisfy its obligation under this Paragraph, in whole or in part, through the
purchase of a policy or policies of insurance; however, no insurer shall have
any rights against the Employer arising out of this Paragraph.

 

 

F.

Costs and Expenses

 

 

 

The costs and expenses of the named fiduciaries shall be paid from Plan assets
held in the Trust to the extent not paid by the Company. The payment by the
Company of such costs and expenses for a Plan Year shall not be deemed an
election to pay the costs and expenses in any subsequent Plan Year. The Company
may charge to an Employer such expenses advanced by it on behalf of the
Employer.

61

--------------------------------------------------------------------------------


 

 

 

G.

Authority to Amend and Terminate

 

 

 

Subject to Article XII, the Board of Directors of the Company is the named
fiduciary responsible for the amendment and termination of the Plan and Trust.
In addition, the Board of Directors of the Company shall appoint and replace the
members of the Administrative Committee as required.

 

 

H.

Administrative Committee

 

 

 

The Administrative Committee (or more briefly denoted as “the Committee”) is the
named fiduciary with the power and the duty to: (a) interpret the terms of the
Plan; (b) formulate rules and regulations necessary to administer the Plan in
accordance with its terms; (c) finally review claims under the claims review
procedure; (d) establish and execute the funding policy of the Plan; (e) invest
Plan assets, if the Company has transferred responsibility for Plan investments
to the Committee pursuant to Article V of the Trust; and (f) annually review the
funding policy and method.

 

 

 

1.

The Administrative Committee shall consist of two (2) or more persons and shall
have as its officers a chairman who shall be a member of the Committee, a
secretary who may be, but need not be, a member, and such other officers as may
be appointed by the Board of Directors of the Company. The members of the
Committee and its officers shall be appointed by and hold office at the pleasure
of the Board of Directors of the Company and shall serve as such without
compensation.

 

 

 

 

2.

The Committee shall keep minutes of its meetings and proceedings. Every decision
made or action taken by a majority of the members then in office shall
constitute a decision or action of the Committee, and shall be final, conclusive
and binding upon all persons affected. A Committee decision or action, under or
in connection with the Plan, may be made or taken either at a meeting held
pursuant to its rules, at which a majority of the members then in office are
present and vote in favor thereof, or without a meeting if approved and
evidenced by a writing signed by a majority of the members then in office. No
Committee member shall vote on any question relating solely to himself.

 

 

 

I.

Plan Administration

 

 

 

The Company shall be the Administrator of the Plan for purposes of Section 3(16)
of ERISA and Section 414(g) of the Code. In addition, the Administrator shall
have the power and the duty to perform the following administrative functions
according to the policies, interpretations, rules, practices and procedures
established by the Board of Directors of the Company or the Committee in
accordance with the respective areas of named fiduciary responsibilities:

62

--------------------------------------------------------------------------------


 

 

 

 

1.

Apply Plan rules determining eligibility for participation or benefits;

 

 

 

 

2.

Calculate service and compensation credits for benefits;

 

 

 

 

3.

Prepare employee communications material;

 

 

 

 

4.

Maintain Participants’ service and employment records;

 

 

 

 

5.

Prepare reports required by government agencies;

 

 

 

 

6.

Calculate benefits and, if necessary, purchase annuity contracts which satisfy
the requirements of Sections 401(a)(9), 401(a)(11) and 417 of the Code;

 

 

 

 

7.

Orient new Participants and advise Participants regarding their rights and
options under the Plan;

 

 

 

 

8.

Collect contributions and apply contributions as provided in the Plan;

 

 

 

 

9.

Prepare reports concerning Participants’ benefits;

 

 

 

 

10.

Process claims; and

 

 

 

 

11.

Make recommendations to the Board of Directors of the Company or the Committee
on Plan administration.

 

 

 

 

The Administrator (and those to whom it has delegated its authority) shall have
vested in it under the terms of this Plan full discretionary and final authority
when exercising its duties hereunder.

 

 

J.

Claims Procedures

 

 

 

 

1.

Filing of Claim. A Participant or Beneficiary who believes he is entitled to a
benefit which he has not received may file a claim in writing with his Employer.
The Employer may require a claimant to submit additional information, if
necessary to process the claim. The Company or its delegate shall review the
claim and render its decision within ninety (90) days from the date the claim is
filed (or the requested additional information is submitted, if later), unless
special circumstances require an extension of time for processing the claim. If
such an extension is required, written notice of the extension shall be
furnished the claimant within the initial ninety (90) day period. The notice
shall indicate the special circumstances requiring the extension and the date by
which the Company expects to reach a decision on the claim. In no event shall
the extension exceed a period of ninety (90) days from the end of the initial
period.

63

--------------------------------------------------------------------------------


 

 

 

 

 

2.

Notice of Claim Denied. If the Company denies a claim, in whole or in part, it
shall provide the claimant with written notice of the denial within the period
specified in Subparagraph 1. The notice shall be written in language calculated
to be understood by the claimant, and shall include the following information:

 

 

 

 

 

(a)

The specific reason for such denial;

 

 

 

 

 

 

(b)

Specific reference to pertinent Plan provisions upon which the denial is based;

 

 

 

 

 

 

(c)

A description of any additional material or information which may be needed to
clarify or perfect the request, and an explanation of why such information is
required; and

 

 

 

 

 

 

(d)

An explanation of the Plan’s review procedure with respect to the denial of
benefits.

 

 

 

 

 

3.

Review Procedure. Any claimant whose claim has been denied, in whole or in part,
shall follow those review procedures as set forth herein.

 

 

 

 

 

(a)

A claimant whose claim has been denied, in whole or in part, may request a full
and fair review of the claim by the Committee by making written request therefor
within sixty (60) days of receipt of the notification of denial. The Committee,
for good cause shown, may extend the period during which the request may be
filed. The claimant shall be permitted to examine all documents pertinent to the
claim and shall be permitted to submit issues and comments regarding the claim
to the Committee in writing.

 

 

 

 

 

 

(b)

The Committee shall render its decision within sixty (60) days after receipt of
the application for review, unless special circumstances (such as the need to
hold a hearing) require an extension of time for processing, in which case the
decision shall be rendered as soon as possible but not later than one hundred
and twenty (120) days after receipt of a request for review. If an extension of
time is necessary, written notice shall be furnished the claimant before the
extension period commences.

 

 

 

 

 

 

(c)

The Committee shall decide whether a hearing shall be held on the claim. If so,
it shall notify the claimant in writing of the time and place for the hearing.
Unless the claimant agrees to a shorter period, the hearing shall be scheduled
at least fourteen (14) days after the date of the notice of hearing. The
claimant and/or his authorized representative may appear at any such hearing.

64

--------------------------------------------------------------------------------


 

 

 

 

 

 

(d)

The Committee shall send its decision on review to the claimant in writing
within the time specified in this section. If the claim is denied, in whole or
in part, the decision shall specify the reasons for the denial in a manner
calculated to be understood by the claimant, referring to the specific Plan
provisions on which the decision is based. The Committee shall not be restricted
in its review to those provisions of the Plan cited in the original denial of
the claim.

 

 

 

 

 

 

(e)

If the Committee does not furnish its decision on review within the time
specified in this Subparagraph 3, the claim shall be deemed denied on review.

 

 

 

 

K.

Agent for Legal Process

 

 

 

 

 

The Company shall be the Plan’s agent for service of legal process.

 

 

 

 

 

 

ARTICLE XII
AMENDMENT AND TERMINATION

 

 

 

 

A.

Amendment

 

 

 

 

 

To provide for contingencies which may require or make advisable the
clarification, modification or amendment of this Plan, the Board of Directors of
the Company reserves the right to amend this Plan (and such right is delegated
to the Board of Directors of the Company by all Employers), at any time and from
time to time, in whole or in part, by formally adopting such amendment in
writing. Such power to amend includes the right, without limitation, to make
retroactive amendments referred to in Section 401(b) of the Code. However, such
right to amend the Plan shall be subject to Paragraph C of this Article XII.
Further, no amendment of the Plan shall (1) alter, change or modify the duties,
powers or liabilities of the Trustee or an Investment Manager appointed pursuant
to the Trust Agreement without its written consent; or (2) permit any assets of
the Trust to be used to pay premiums or contributions of the Employer under any
other plan maintained by the Employer for the benefit of its employees.

 

 

B.

Termination or Complete Discontinuance of Contributions

 

 

 

Although the Employer has established the Plan with the bona fide intention and
expectation that it will be able to make contributions indefinitely,
nevertheless the Employer is not and shall not be under any obligation or
liability whatsoever to continue its contributions or to maintain the Plan for
any given length of time. An Employer may, in its sole and absolute discretion,
discontinue such contributions or terminate the Plan with respect to its
Employees, in accordance with the provisions of the Plan, at any time with no
liability whatsoever for such discontinuance or termination. If the Plan is
terminated or partially terminated, or if contributions of an Employer are
completely discontinued, the rights of all affected Participants in their
Accrued Benefits shall thereupon become nonforfeitable, notwithstanding any
other provisions of the Plan. However, the Trust shall continue until all
benefits have been distributed in accordance with the Plan.

65

--------------------------------------------------------------------------------


 

 

 

 

C.

Nonreversion

 

 

 

1.

Except as provided in this Subparagraph C-1, the assets of the Plan shall never
inure to the benefit of an Employer; such assets shall be held for the exclusive
purpose of providing benefits to Participants and their Beneficiaries and for
defraying the reasonable administrative expenses of the Plan.

 

 

 

 

 

(a)

If an Employer contribution is made by virtue of a mistake of fact, this
Paragraph C shall not prohibit the return of such contribution to the Employer
within one (1) year after the payment of the contribution.

 

 

 

 

 

 

(b)

If an Employer contribution is made to the Plan which does not initially qualify
under Section 401(a) of the Code, or any successor provision thereto, then the
contribution shall be returned to the Employer within one (1) year after the
date of denial of qualification of the Plan, provided that an application for
determination is made by the time prescribed by law for filing the Employer’s
return for the taxable year in which the Plan was adopted, or such later date as
the Secretary of the Treasury may prescribe.

 

 

 

 

 

 

(c)

If a deduction for an Employer contribution is disallowed under Section 404 of
the Code, or any successor provision thereto, the contribution shall be returned
to the Employer (to the extent disallowed) within one (1) year after such
disallowance.

 

 

 

 

 

 

(d)

In the case of the termination of the Plan, any residual assets of the Plan
shall be distributed to the Employer at the direction of the Administrator (or
at the direction of a trustee appointed upon the application of the Pension
Benefit Guaranty Corporation) if all liabilities of the Plan to Participants and
their Beneficiaries have been satisfied and the distribution does not contravene
any provision of law, provided, however, that this provision shall not be
effective before the end of the fifth calendar year following the earlier of.
(1) the date of restatement, (2) the date of any earlier amendment or
restatement allowing such reversion, or (3) the original effective date of this
Plan, if the Plan has provided for such reversions from its original effective
date. The certificate of an Enrolled Actuary engaged by the Committee pursuant
to ERISA stating that there are residual assets of the Plan remaining in the
Trust Fund after all liabilities of the Plan to Participants and their
Beneficiaries have been satisfied shall be conclusive evidence of this fact; but
in its discretion, the Trustee may require other and additional evidence of the
existence and amount of residual assets. Notwithstanding the foregoing
provisions of this Article XII, if any assets of the Plan attributable to
employee contributions

66

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

remain after all liabilities of the Plan to Participants and their Beneficiaries
have been satisfied, such assets so attributable at the direction of the
Committee (or at the direction of a trustee appointed upon the application of
the Pension Benefit Guaranty Corporation) shall be equitably distributed to the
Participants who made such contributions or to their Beneficiaries and the
Employer may elect to reallocate the residual assets to those Employees who are
Participants as of the date of termination of the Plan, such allocation to be
made in a nondiscriminatory manner. Said election shall be in writing and shall
be made prior to receipt of a determination by the Internal Revenue Service of
the Plan’s qualified status resulting from the termination.

 

 

 

 

 

2.

The Company shall have no right to modify or amend the Plan retroactively in
such a manner so as (i) to reduce the Participant’s vested entitlement, (ii) to
reduce the benefits of any Participant or his Beneficiary accrued under the Plan
by reason of contributions made by an Employer prior to the modification or
amendment, or (iii) to eliminate an optional form of benefit with respect to
benefits attributable to service before the amendment, except to the extent
permitted by Section 411(d)(6) of the Code or Section 204(g) of ERISA and the
regulations interpreting these sections.

 

 

 

D.

Limitations on Benefits in the Event of Plan Termination

 

 

 

Notwithstanding any other provisions of this Plan to the contrary, in the event
of Plan termination, the Benefits provided under this Plan to those Participants
or former Participants who are considered highly compensated employees shall be
limited to a Benefit that is nondiscriminatory under Section 401(a)(4) of the
Code and shall be subject to the following conditions:

 

 

 

1.

For Plan Years beginning on or after January 1, 1992, Benefits distributed under
this Plan to those Participants and former Participants who are among the
twenty-five (25) most highly compensated employees shall be restricted such that
the annual payments so distributed shall be no greater than an amount equal to
the payment that would be made on behalf of such Participant or former
Participant under a single life annuity which is the Actuarial Equivalent, as
determined in accordance with Paragraph B of Article I, of the sum of the
Participant’s or former Participant’s Accrued Benefit and the Participant’s or
former Participant’s other Benefits under this Plan.

 

 

 

 

2.

The preceding Subparagraph D-2 shall not apply if.

 

 

 

 

 

(a)

After payment of the Benefit to a Participant or former Participant described in
Subparagraph D-2 above, the value of Plan assets equals or exceeds one hundred
ten percent (110%) of the value of current liabilities, as defined in Section
412(1)(7) of the Code, or

 

 

 

 

 

 

(b)

The value of the Benefits distributable to a Participant or former Participant
described in Subparagraph D-2 above is less than one percent (1%) of the value
of current liabilities, as defined in Section 412(1)(7) of the Code.

67

--------------------------------------------------------------------------------


 

 

 

 

 

 

For purposes of this Paragraph D, Benefit includes loans in excess of the amount
set forth in Section 72(p)(2)(A) of the Code, any periodic income, any
withdrawal values payable to a living Participant or former Participant, and any
death benefits not provided for by insurance on the Participant’s or former
Participant’s life.

 

 

 

E.

Termination After Change in Control

 

 

 

Notwithstanding any other provisions of this Plan, in the event this Plan is
terminated following a “change in control” (as hereinafter defined), the assets
of the Plan shall be applied in accordance with the provisions of this Article
to satisfy all liabilities to Participants and beneficiaries, and any remaining
assets shall be applied on a pro rate basis to increase the benefits of the
Participants and beneficiaries; provided, however, that no allocation of such
remaining assets shall be made to any person who is a “Disqualified Individual,”
as such term is defined in Section 280G(c) of the Code, if an to the extent that
the allocation would be subject to the tax imposed by Section 4999 of the Code.
For purposes hereof, a “change in control” shall occur if (i) there is an
acquisition by any person or group of more than fifty percent (50%) of the then
outstanding voting stock of the Company, otherwise than through a transaction
arranged by, or with the consent of, the Company or its Board of Directors, or
(ii) during any period of two consecutive years, individuals who, at the
beginning of the period, constitute the Board of Directors, including for this
purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period, cease for nay reason to constitute a majority of the Board of Directors.
Notwithstanding the provisions of Section (19) hereof, the foregoing provisions
of this Paragraph may not be amended, following a “change in control,” without
the written consent of a majority in both number and interest of the then Plan
Participants and beneficiaries.

 

ARTICLE XIII
MISCELLANEOUS

 

 

A.

Limitation of Rights; Employment Relationship

 

 

 

Neither the establishment of the Plan and the Trust, nor any modifications
thereof, nor the creation of any fund or account, nor the payment of any
benefits, shall be construed as giving to any Participant or other person any
legal or equitable right against the Employer or the Trustee except as provided
herein; and in no event shall the terms of employment of any Employee or
Participant, express or implied, be modified or in any way be affected hereby.

68

--------------------------------------------------------------------------------


 

 

 

B.

Transfer of Assets of Employer; Transfer of Assets of Plan

 

 

 

 

1.

If the Employer merges or consolidates with or into a corporation, or if
substantially all of the assets of the Employer are transferred to another
business, the Plan hereby created shall terminate on the effective date of such
merger, consolidation or transfer. However, if the surviving corporation
resulting from such merger or consolidation, or the business to which the
Employer’s assets have been transferred, adopts this Plan, it shall continue and
such corporation or business shall succeed to all rights, powers and duties of
the Employer hereunder. The employment of any Employee who continues in the
employ of such successor corporation or business shall not be deemed to have
been terminated for any purpose hereunder.

 

 

 

 

2.

In no event shall this Plan be merged or consolidated with any other plan, nor
shall there be any transfer of assets or liabilities from this Plan to any other
plan, unless immediately after such merger, consolidation or transfer, each
Participant’s benefits, if such other plan were then to terminate, are at least
equal to or greater than the benefits to which the Participant would have been
entitled, had this Plan been terminated immediately before such merger,
consolidation, or transfer.

 

 

 

C.

Spendthrift Provision

 

 

 

 

Neither the Employer nor the Trustee shall recognize any transfer, mortgage,
pledge, hypothecation, order, or assignment by any Participant or Beneficiary of
all or part of his interest hereunder, except a transfer pursuant to a
“qualified domestic relations order” within the meaning of Section 414(p) of the
Code or Section 303(d) of the Retirement Equity Act of 1984. Such interest shall
not otherwise be subject in any manner to transfer by operation of law. Such
interest shall be exempt from the claims of creditors or other claimants from
all orders, decrees, levies, garnishments and/or executions and other legal or
equitable processes or proceedings against such Participant or Beneficiary to
the fullest extent permitted by law.

 

 

 

D.

Applicable Law, Severability

 

 

 

The Plan hereby created shall be construed, administered and governed in all
respects in accordance with ERISA and the laws of the State of Idaho; provided,
however, that if any provision of this Plan is susceptible of more than one
interpretation, such interpretation shall be given thereto as is consistent with
the Plan being a qualified employees’ pension plan under the provisions for
qualification set forth in the Code. If any provision of this Plan shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions shall continue in full force and effect.

69

--------------------------------------------------------------------------------


 

 

E.

Incorporation of Trust Agreement Provisions

 

 

 

The relevant provisions of the Trust Agreement regarding: (1) the exclusive
benefit of Employees and their Beneficiaries, (2) amendment, (3) termination,
(4) other employers, (5) Idaho law, (6) headings, gender and number, and (7)
nonalienation are hereby incorporated into this Plan and are equally applicable
to the Plan and to the Trust, which Plan and Trust together shall constitute the
entire Plan as defined in the Code.

 

 

F.

No Liability

 

 

 

Any payment to any Participant, or to his legal representative or Beneficiary,
in accordance with the provisions of the Plan, shall to the extent thereof be in
full satisfaction of all claims hereunder against the Trustee, the Committee and
the Employer, any of whom may require such Participant, legal representative or
Beneficiary, as a condition precedent to such payment, to execute a receipt
therefor in such form as shall be determined by the Trustee, the Committee or
the Employer, as the case may be. The Employer does not guarantee the Trust, the
Participants, former Participants or their Beneficiaries against loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of this agreement. All benefits payable hereunder shall be paid or
provided for solely from the Trust, and the Employer does not assume any
liability or responsibility therefor.

 

 

G.

Missing Persons

 

 

 

In the case of any benefit payable to a person under this Plan, if the Committee
is unable to locate the person within six (6) months from the date a certified
letter was mailed to such person notifying him of the benefit, the Committee
shall direct the Trustee to maintain the Participant as an inactive Participant.
The Committee shall continue to maintain this Participant in inactive status
until: (1) the person entitled to the benefit makes application therefor; or (2)
the benefit reverts by escheat to the state, whichever occurs first.

 

 

This Plan has been executed in several counterparts, each of which shall be
deemed to be an original, and said counterparts shall constitute but one and the
same instrument, which instrument may be sufficiently evidenced by one
counterpart.


 

 

 

 

 

Dated: December ____, 2008


 

 

 

 

 

 

 

  HECLA MINING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

Phillips S. Baker, Jr.

 

 

 

 

President and CEO

 

 

 

 

 

 

 

By:

 

 

 

 

Lewis E. Walde

 

 

Vice President and CFO

70

--------------------------------------------------------------------------------


APPENDIX I

Normal Retirement Benefits for Certain Employees Under Article III

 

 

A.

Effective July 1, 2000 the Normal Retirement Benefit for the following
Participants shall thereafter be increased by the following percentages:


 

 

 

 

 

Participant

 

Percentage

 

 

 

 

 

 

Booth, Williams

 

10.40

%

 

Brown, Art

 

22.60

%

 

Carland, Robert

 

23.20

%

 

Childress, Gary

 

73.10

%

 

Clayton, Ronald

 

19.60

%

 

Fein, Matthew

 

1.60

%

 

Fudge, Thomas

 

5.20

%

 

Kauffman, Roger

 

117.30

%

 

Lang, Allan

 

27.70

%

 

Langstaff, Jon

 

14.20

%

 

Stilwell, John

 

46.30

%

 

Summers, Alastair

 

31.30

%

 

Veltkamp, Vicki

 

4.80

%

 

White, Michael B. White

 

29.60

%

 

Wollant, Douglas

 

13.00

%

 


 

 

B.

In no event shall the Normal Retirement Benefit exceed the benefit that would be
determined if Compensation included amounts deferred into the Hecla Mining
Company Executive Deferral Plan and amounts excluded under Section 401(a)(17) of
the Code, and if compensation and service credited under any employment
agreement between the Employee and Employer which so provides are included for
purposes of determining retirement benefits.

 

 

C.

In no event shall the above percentage increases cause the Plan to fail the
nondiscrimination tests of Section 401(a)(4) and the regulations thereunder. If
at any time the increases would cause the Plan to fail the nondiscrimination
tests of Section 401(a)(4), such percentages shall be decreased for each listed
Participant on a proportional basis.

 

 

D.

In no event shall any benefits provided under the Plan exceed the limitations of
Section 415 as provided in Article V.

71

--------------------------------------------------------------------------------


APPENDIX II

Normal Retirement Benefits for Certain Employees Under Article III

 

 

A.

Effective August 1, 2005, the Normal Retirement Benefit for the following
Participant(s) shall thereafter be increased by the following percentages:


 

 

 

 

 

Participant

 

Percentage

 

 

 

 

 

 

Garitone, Nancy

 

14.32

%

 

72

--------------------------------------------------------------------------------


APPENDIX III

Kennecott Pension Plan Definitions Under Article III

For purposes of Subparagraph D-6(b) of Article III, the terms below shall have
the following meaning. References to Section numbers in the definitions below
shall constitute references solely to the Kennecott Pension Plan.

 

 

A.

Benefit Service

 

 

 

Benefit Service for any Participant shall equal the sum of his Benefit Service
attributable to employment prior to January 1, 2003 as determined in accordance
with the Plan as in effect on December 31, 2002 and his Benefit Service
attributable to employment after December 31, 2002 as determined in accordance
with this Section 2.03.

 

 

 

Each Eligible Employee shall be credited with Benefit Service under the Plan for
the period or periods during which such Eligible Employee maintains an
employment relationship with the Employer or an Affiliated Employer. An Eligible
Employee’s employment relationship shall begin on the date the Eligible Employee
first completes an Hour of Service as an Eligible Employee and shall end on his
Severance from Service Date.

 

 

 

Except as provided in Sections 2.03(e) and (g) all periods of an Employee’s
Benefit Service, whether or not consecutive, shall be aggregated. Benefit
Service attributable to employment on or after January 1, 2003 shall be measured
in elapsed years and fractions of years whereby each completed calendar month
shall constitute one-twelfth of a year and days (based on a 30-day month) when
aggregated shall constitute a fraction of a year equal to the number of days
divided by 365.

 

 

 

Notwithstanding any contrary provision of this Section 2.03, in the case of an
Eligible Employee whose Employment Commencement Date (or if applicable, his
Reemployment Commencement Date) is after December 1, 2002 and on or before
December 1, 2003 and who completes a Year of Eligibility Service during the
12-month period that begins on such Employment Commencement Date (or if
applicable, his Reemployment Commencement Date), Benefit Service attributable to
service after December 31, 2002 for such Eligible Employee shall also include
the period of employment between his Employment Commencement Date and December
31, 2002. Benefit Service attributable to such period of employment shall be
determined in accordance with the Plan as in effect on December 31, 2002.

 

 

 

Except as provided in Section 7.04(c), no service earned under any qualified
plan maintained by the Employer other than the Plan, the Kennecott Plan, the
Luzenac Plan or the U.S. Borax Plan shall be counted as Benefit Service under
the Plan.

 

 

 

If an Employee or Participant incurs a one-year Period of Severance and is
subsequently rehired and has no nonforfeitable Accrued Benefit at the time of
his one-year Period of Severance, his years Benefit Service prior to such
one-year Period of

73

--------------------------------------------------------------------------------


 

 

 

 

 

Severance shall not be taken into account if the number of consecutive one-year
Periods of Severance equals or exceeds the greater of (i) five, or (ii) his
total years of Benefit Service prior to the one-year Period of Severance.

 

 

 

 

 

If an Employee or Participant incurs a one-year Period of Severance and he is
subsequently rehired and (i) he has a nonforfeitable interest in his Accrued
Benefit, or (ii) the number of consecutive one-year Periods of Severance is less
than the greater of (A) five, or (B) his total of years of Benefit Service prior
to the one-year Period of Severance, his years of Benefit Service prior to such
one-year Period of Severance shall be restored to him.

 

 

 

 

 

In the event a Participant receives a distribution in accordance with Section
8.02(c) by the end of the second Plan year following the Plan Year in which his
termination occurs and he is reemployed, the Benefit Service that is
attributable to such distribution shall not be counted in determining the
benefits he accrues subsequent to his Reemployment Commencement Date.

 

 

 

 

 

Notwithstanding the other provisions of this Section 2.03, any Participant who
is an IPP Participant shall cease to accrue Benefit Service after September 30,
2007.

 

 

 

 

B.

Covered Compensation

 

 

 

 

 

The average of the maximum taxable wage bases in effect in each year that would
be used to calculate the primary Social Security benefit for an Employee
retiring at his Social Security Retirement Age.

 

 

 

 

C.

Determination of Final Average Earnings

 

 

 

 

 

Except as provided in Section 7.03, Final Average Earnings for a Participant
shall be determined as follows:

 

 

 

 

 

(a)

Determine all 36-consecutive month periods during the last 120 months of the
Participant’s employment;

 

 

 

 

 

(b)

Each 36-consecutive month period determined in paragraph (a) gives rise to one,
two or three “averaging years” as follows:

 

 

 

 

 

 

(i)

A Participant who has been employed for at least 36 months will have three
averaging years, each a 12-consecutive month period.

 

 

 

 

 

 

(ii)

A Participant who has been employed for fewer than 36 months will have one, two
or three averaging years, determined as follows:

74

--------------------------------------------------------------------------------


 

 

 

 

Months of
employment

 

Averaging years

12 or fewer months

 

One averaging year that begins on the Participant’s Employment Commencement Date
and ends on his date of termination of employment

 

 

 

 

At least 12 but not more than 24 months

 

Two averaging years:

 

 

 

 

•

One averaging year that begins 12 months before his date of termination of
employment and ends on his date of termination of employment

 

 

 

 

 

•

One averaging year that begins on the Participant’s Employment Commencement Date
and ends 12 months before his date of termination of employment.

 

 

 

 

At least 24 but not more than 36 months

 

Three averaging years:

 

 

 

•

One averaging year that begins 12 months before his date of termination of
employment and ends on his date of termination of employment.

 

 

 

 

 

•

One averaging year that begins 24 months before his date of termination of
employment and ends 12 months before his date of termination of employment.

 

 

 

 

 

 

•

One averaging year that begins on the Participant’s Employment Commencement Date
and ends 24 months before his date of termination of employment.


 

 

 

 

(c)

For each averaging year, determine the “limited Base Pay” for the averaging year
by disregarding any Base Pay in excess of the Annual Dollar Limit in effect on
the first day of such averaging year; provided, however, that if the averaging
year is less than a 12-month period, the applicable Annual Dollar Limit shall be
the Annual Dollar Limit in effect on the day that is 12 months before the last
day of such averaging year. For this purpose, the Annual Dollar Limit shall be
prorated for any averaging year that is less than a 12-month period.

 

 

 

 

(d)

Determine the 36-consecutive month period during the last 120 months of the
Participant’s employment during which the Participant had the highest aggregate
limited Base Pay and determine the averaging years associated with such
36-consecutive month period as provided in paragraph (b).

 

 

 

 

(e)

For each averaging year determine the amount of earnings for the averaging year
by adding one-half of the amount of any cash bonus (other than a cash bonus paid
under a long-term incentive program of the Employer) paid to the Participant
(and determined without regard to any deferral of such bonus under any deferred
compensation program of the Employer) in the averaging year to the limited Base
Pay for the averaging year determined in paragraph (c).

 

 

 

 

(f)

For each averaging year disregard any earnings determined in paragraph (e) that
exceed the Annual Dollar Limit in effect on the first day of such averaging
year; provided, however, that if the averaging year is less than a 12-month
period, the applicable Annual Dollar Limit shall be the Annual Dollar Limit in
effect on the day that is 12 months before the last day of such averaging year.
For this purpose, the Annual Dollar Limit shall be prorated for any averaging
year that is less than a 12-month period.

75

--------------------------------------------------------------------------------


 

 

 

 

 

(g)

The Participant’s monthly Final Average Earnings are determined by aggregating
the earnings determined in paragraph (f) for all of his averaging years and
dividing such sum by the lesser of (i) 36 or (ii) the number of the
Participant’s months of employment.

 

 

 

 

D.

Determination of Final Average Earnings for U.S. Borax Service

 

 

 

 

 

Notwithstanding Section 7.02, for purposes of determining benefits attributable
to periods of employment with U.S. Borax, Inc. for a Participant who was a
participant in the U.S. Borax Plan on December 31, 2002, Final Average Earnings
shall be determined in the same manner as under Section 7.02, but with Sections
7.02(e), (f) and (g) replaced with the following:

 

 

 

 

 

(a)

Determine the Participant’s aggregate overtime pay for the three-consecutive
calendar years ending before January 1, 2003 during which the Participant had
the highest aggregate overtime pay and prorate such overtime pay over his
averaging years.

 

 

 

 

 

(b)

If the Participant was a participant in the U.S. Borax Plan on December 31, 2002
determine the Participant’s vacation pay earned but not taken (up to 520 hours)
as of the Participant’s termination date and prorate such vacation pay over his
averaging years.

 

 

 

 

 

(c)

For each averaging year, determine the greater of (i) and (ii) as follows:

 

 

 

 

 

 

(i)

The sum of his vacation pay allocated to such averaging year in paragraph (f)
and one-half of the amount of any cash bonus (other than a cash bonus paid under
a long-term incentive program of the Employer) paid to the Participant (and
determined without regard to any deferral of such bonus under any deferred
compensation program of the Employer) during such averaging year.

 

 

 

 

 

 

(ii)

The sum of his vacation pay allocated to such averaging year in paragraph (f)
and his overtime pay allocated to such averaging year in paragraph (e).

 

 

 

 

 

(d)

For each averaging year, determine the amount of earnings for the averaging year
by adding the amount determined in paragraph (g) to the limited Base Pay for the
averaging year determined in paragraph (c).

 

 

 

 

 

(e)

For each averaging year, disregard any amounts determined under paragraph (h)
that exceed the Annual Dollar Limit in effect on the first day of such averaging
year; provided, however, that if the averaging year is less than a 12-month
period, the applicable Annual Dollar Limit shall be the Annual Dollar Limit in
effect on the day that is 12 months before the last day of such averaging year.
For this purpose, the Annual Dollar Limit shall be prorated for any averaging
year that is less than a 12-month period.

76

--------------------------------------------------------------------------------


 

 

 

 

(f)

The Participant’s monthly Final Average Earnings for the Participant are
determined by aggregating the earnings determined under paragraph (i) for all
applicable averaging years and dividing the sum by the lesser of (i) 36 or (ii)
the number of the Participant’s months of employment.

 

 

 

 

(g)

For purposes of this Section 7.03, overtime earnings for any Participant who
terminates after December 31, 2007 and vacation pay for any Participant who
terminates after December 31, 2009 shall be disregarded.

77

--------------------------------------------------------------------------------